Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 1 of 45 PageID: 256




                                                STATES DISTRICT
                                         UNITED STATES DISTRICT COURT
                                                                COURT
                                        FOR THE
                                        FOR THE DISTRICT
                                                DISTRICT OF
                                                         OF NEW
                                                            NEW JERSEY
                                                                JERSEY

  - --------------------------------------------X   X

N  EWJERSEY COALITION OF
 NEW                            OF
 AUTOMOTIVE RETAILERS,
 AUTOMOTIVE          RETAILERS,                                     NO. 3:18-cv-14563
                                                                        3:18-cv-14563
IINC., a non-profit
  NC., anon              Jersey
             -profit New Jersey
 Corporation,
Corporation,                                                 (Document Filed
                                                            (Document  Filed Electronically)
                                                                             Electronically)

                          Plaintiff,
                          Plaintiff,

v.
v.

MAZDA
M     MOTOROF
  AZDAMOTOR OFAMERICA,
               AMERICA, :
INC.,
TNC.,

                            Defendant.
                           Defendant.
- ---------------------------------------------X    X


      BRIEF ON
      BRIEF ON BEHALF
               BEHALF OF
                      OF PLAINTIFF
                         PLAINTIFF NEW                   OF
                                    NEWJERSEY COALITION OF
      AUTOMOTIVE RETAILERS,
      AUTOMOTIVE  RETAILERS, INC.
                              INC. IN
                                   IN SUPPORT
                                      SUPPORT OF MOTION
                                                 MOTION FOR
                                                        FOR
                      SUMMARY JUDGMENT
                      SUMMARY    JUDGMENT


                                                    WILENTZ,
                                                    W              GOLDMAN &
                                                       ILENTZ, GOLDMAN                & SPITZER,
                                                                                        SPITZER, P.A.P.A.
                                                    90 Woodbridge
                                                    90  Woodbridge CenterCenter Drive
                                                                                    Drive
                                                    Suite 900,
                                                    Suite  900, P.O.
                                                                 P.O. Box
                                                                        Box 10   10
                                                    Woodbridge,
                                                    W  oodbridge, New Jersey   Jersey 07095
                                                                                      07095
                                                    Attorneys for
                                                    Attorneys    for Plaintiff,
                                                                     Plaintiff, New Jersey
                                                                                         Jersey Coalition
                                                                                                Coalition
                                                    of Automotive
                                                    of  Automotive Retailers,
                                                                       Retailers, Inc.
                                                                                     Inc.

MARVIN
MARVIN J.J. BRAUTH,
             BRAUTH, ESQ.
                     ESQ.
DANIEL J.J. KLUSKA,
            KLUSKA, ESQ.
                    ESQ.
    Off Counsel
    O   Counsel and
                and On the
                       the Brief
                           Brief

PETER L.
PETER L. SCHENKE,
          SCHENKE, ESQ.
                   ESQ.
    On the
    On   the Brief
             Brief



#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 2 of 45 PageID: 257




                                                                         TABLE OF CONTENT
                                                                         TABLE OF CONTENTSS
                                                                                                                                                                           PAGE
                                                                                                                                                                           PAGE

          RYSTATEME
PRELIMINARY
PRELIMINA           NT...............................................................................1
            STATEMENT                                                                                                                                                         1

             FACTS ........................................................................................4
        NTOF FACTS
STATEMENT
STATEME                                                                                                                                                                       4

             A.
             A.            The Parties..............................................................................................
                           The Parties                                                                                                                                        4

             B.
             B.           The New Jersey
                          The                Legislature Enacted
                                      Jersey Legislature             The New Jersey
                                                             Enacted The                           Jersey Franchise       Franchise
                          Practices   Act Nearly
                          Practices Act    Nearly Fifty
                                                     Fifty Years              Protect Franchisees
                                                           Years Ago To Protect                            Franchisees
                                   Abusive Practices
                          From Abusive
                          From                              Franchisors.. ..............................................6
                                            Practices Of Franchisors                                                                                                          6

             C..
             C             Federal Statutes
                           Federal             Statutes Reflect                 Reflect Similar                Similar Concerns             Concerns And Policies
                                                                                                                                                         Policies As The
                                                                                                                                                                     The
                           FPA   .................................................. .................................................. ....                                  9

             D..
             D                        Jersey Legislature
                          The New Jersey
                          The                               Has Amended
                                              Legislature Has           Amended The                             The New Jersey     Jersey
                          Franchise Practices
                          Franchise    Practices Act
                                                 Act On Several Occasions
                                                           Several                 Occasions To Ensure                          Ensure That
                                                                                                                                          That
                          Motor
                          Motor Vehicle      Franchisees Are
                                   Vehicle Franchisees              Protected From
                                                           Are Protected                                  From Abusive        Abusive Practices
                                                                                                                                        Practices
                          By Motor     Vehicle Franchisors
                              Motor Vehicle     Franchisors.  ................................................ ............11                     11

             E.
             E.            N.J.S.A.56:10-7.4
                           N.J.S.A. 56:10-7.4(h)
                                             (h) . .........................................................................14                                               14

             F..
             F             N.J.S.A.56:10-7.4
                           N.J.S.A. 56:10-7.4(1).
                                             (1) . ..........................................................................14                                              14

             G
             G..           N.J.S.A. 56:10-7.4(j)
                           N.J.S.A.56:10-7.4 (j) . ..........................................................................15                                              15

             H..
             H            Mazda     Implements A
                          Mazda Implements        A BrandBrand Experience         Experience Program                            Program That
                                                                                                                                         That Creates
                                                                                                                                              Creates
                          Price Differentials
                          Price    Differentials Through
                                                 Through Discounts             Discounts Or                             Or Bonuses Bonuses And Denies
                                                                                                                                               Denies
                          Benefits To Mazda
                          Benefits                Dealers That
                                          Mazda Dealers                       That Do Not                        Not Comply      Comply With
                                                                                                                                         With Certain
                                                                                                                                              Certain
                          Facility
                          Facility Obligations
                                     Obligations.. ................................................ ............................16                                           16

             I.I.         At Least
                               Least Two Mazda Dealers Have
                                         Mazda Dealers  Have Sustained
                                                              Sustained And Continue
                                                                            Continue To
                          Sustain
                          S        Harm Caused
                            ustain Harm             The Implementation
                                         Caused By The  Implementation Of The
                                                                           The MBEP..........19
                                                                               MBEP.            19

             J.
             J.              CAR Files
                          NJ CAR  Files The  Present Action
                                         The Present Action Alleging   That The
                                                             Alleging That    The Mazda
                                                                                  Mazda
                          Brand Experience
                          Brand Experience Program
                                             Program Violates   The Franchise
                                                     Violates The    Franchise Practices  Act.....21 21
                                                                                Practices Act




                                                                                                              ii
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 3 of 45 PageID: 258

                                                                           TABLE OF
                                                                           TABLE OF CONTENTS
                                                                                    CONTENTS(cont'd)
                                                                                             (cont'd)
                                                                                                                                                                           PAGE
                                                                                                                                                                           PAGE

            REVIEW .....................................................................................22
STANDARD OF REVIEW
STANDARD                                                                                                                                                                            22

LEGAL ARGUMENT.............................................................................................23
LEGALARGUMENT                                                                                                                                                                       23

POINT II....................................................................................................................23
POINT                                                                                                                                                                               23

         THIS COURT
       THIS   COURT HAS
                     HAS JURISDICTION
                             JURISDICTION TO                                                    TO GRANT       GRANT A     A DECLARATORY
                                                                                                                             DECLARATORY
        JJUDGMENT
          UDGMENT   IN FAVOR
                    IN FAVOR OF NJ CAR                                        CAR STATING THAT                            THAT THE
                                                                                                                               THE MBEP
                                                                                                                                   MBEP
                   THE FPA AND
        VIOLATES THE                   ANDTHAT                THAT ITS                    ITS IMPLEMENTATION
                                                                                                          IMPLEMENTATION IN        IN NEW
                                                                                                                                      NEW
        JJERSEY IS UNLAWFUL,
          ERSEYIS  UNLAWFUL, AND                       ANDTO                 TO ENJOIN MAZDA                             MAZDAFROM APPLYING
                                                                                                                              FROM          IT
                                                                                                                                   APPLYING IT
       IIN NEW JERSEY ................................................................................................23
          NNEW                                                                                                                                23

POINT IIII ..................................................................................................................26
POINT                                                                                                                                                                              26

       THE COURT
       THE COURT SHOULD
                 SHOULD GRANT
                         GRANT A                          A DECLARATORY
                                                                   DECLARATORY JUDGMENT                           JUDGMENT IN
                                                                                                                           IN
       FAVOR OF
       FAVOR OF NJ CAR
                   CAR AND
                       ANDENJOIN MAZDA                               MAZDA                                FROM IMPLEMENTING
                                                                                                         FROM    IMPLEMENTING THE
                                                                                                                              THE
       MBEP
       M       NEW JERSEY.....................................................................................26
            IN NEW
        BEP TN                                                                                                                   26

                    A..
                    A                  The Discounts
                                       The    Discounts Offered                Offered To Mazda                            Mazda Dealers             Dealers Under
                                                                                                                                                                Under The
                                                                                                                                                                      The MBEP
                                                                                                                                                                          MBEP
                                       Create Vehicle
                                       Create   Vehicle Price                   Price Differentials   Differentials In                               In Violation      N.J.S.A. 56:10-
                                                                                                                                                        Violation Of N.J.S.A.   56:10-
                                       7.4(h).. ..................................................................................................29
                                       7.4(h)                                                                                                                                          29

                   B.
                   B.                  The Discount
                                       The     Discount Levels
                                                         Levels Offered
                                                                 Offered Under
                                                                           Under TheThe MBEP
                                                                                          MBEP OnlyOnly To Mazda
                                                                                                               Mazda
                                       Dealers
                                       D ealers That    Have An Exclusive
                                                   That Have       Exclusive Mazda        Facility Incorporating
                                                                                 Mazda Facility     Incorporating All         All
                                       Mazda
                                       M          Required Elements,
                                          azda Required      Elements, Without      Mazda Offering
                                                                          Without Mazda      Offering Any
                                       Evidence That
                                       Evidence     That The
                                                          The Necessary
                                                               Necessary Costs
                                                                             Costs Incurred
                                                                                    Incurred To Build
                                                                                                    Build Such
                                                                                                            Such
                                       Exclusive Facilities
                                       Exclusive     Facilities Are
                                                                Are Financially
                                                                    Financially Justified
                                                                                    Justified For
                                                                                               For All
                                                                                                     All Mazda
                                                                                                          Mazda
                                       Dealers,
                                       D ealers, Or Granting     Exceptions To Dealers
                                                       Granting Exceptions          Dealers Who       Cannot
                                                                                              Who Cannot
                                       Reasonably Comply,
                                       Reasonably      Comply, Coerces
                                                                 Coerces Dealers
                                                                            Dealers To Build
                                                                                           Build Unjustified
                                                                                                  Unjustified
                                       Facilities And Denies
                                       Facilities         Denies A   Benefit To Mazda
                                                                  A Benefit        Mazda Dealers
                                                                                            Dealers Who Who Do Not     Not
                                       Orr Cannot
                                       O   Cannot Comply
                                                      Comply InIn Violation
                                                                  Violation Of  Of N.J.S.A.
                                                                                   N.J.S.A. 56:10-7.4(1).
                                                                                              56:10-7.4(1) . ................32   32

                   C.
                   C.                  The MBEP
                                       The  MBEP Attempts            Coerce Dealers
                                                     Attempts To Coerce       Dealers To Provide
                                                                                          Provide Mazda
                                                                                                     Mazda With        With
                                       Exclusive Facilities
                                       Exclusive   Facilities And Denies
                                                                     Denies A A Benefit
                                                                                Benefit To Mazda
                                                                                            Mazda Dealers
                                                                                                       Dealers
                                       With
                                       W      Dualled Facilities
                                         ith Dualled    Facilities In
                                                                   In Violation       N.J.S.A. 56:10-7.4(j)...........34
                                                                      Violation Of N.J.S.A.    56:10-7.4(j)                                                                        34

                   D..
                   D                    The Court
                                       The   Court Should
                                                   Should Enter
                                                          Enter An Injunction
                                                                   Injunction BarringBarring Mazda                  Mazda From     From
                                       IImplementing   MBEP In
                                         mplementing MBEP     In New
                                                                 New Jersey.
                                                                      Jersey . .................................................36                                                 36

CONCLUSION........................................................................................................
CONCLUSION                                                                                                                                                                        339
                                                                                                                                                                                    9



                                                                                                                                 iiii
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 4 of 45 PageID: 259




                                                                   TABLE OF
                                                                   TABLE OF AUTHORITIES
                                                                            AUTHORITIES

                                                                                                                                 PAGE
                                                                                                                                 PAGE
Cases
Cases
AAMCO Transmissions,
AAMCO   Transmissions, Inc.   v. Dunlap,
                         Inc. v. Dunlap,
 646 Fed.
 646 Fed. Appx•
          Appx. 182   (3d Cir.
                 182 (3d        2016)......................................................................37
                          Cir. 2016)                                                                                                 37
Abbott
Abbott Labs  v. Gardner,
       Labs v.  Gardner,
  387 U.S.
  387  U.S. 136  (1967).............................................................................................24
            136 (1967)                                                                                                               24
Anderson v.
Anderson      Liberty Lobb
           v. Liberty  Lobby,,Inc.,           Inc.,
       U.S. 242
  477 U.S.
 477               (1986).............................................................................................22
             242(1986)                                                                                                               22
Beilowitz v.
Beilowitz    v. GMC,
                GMC,
  233 F.
  233    F. Supp•
            Supp. 2d
                  2d 631
                     631 (D.N.J.  2002) ......................................................................37
                          (D.N.J. 2002)                                                                                              37
Bosland v.
Bosland  v. Warnock  Dodge,
            Warnock Dod         , Inc.,
                               sme          Inc.,
   197  N.J. 543
   197 N.J.      (2009) ..............................................................................................6
             543(2009)                                                                                                                6
Chanel, Inc.
Chanel,        v. Matos,
          Inc. v. Matos,
  133   F. Supp•
  1 33 F.  Supp. 3d
                  3d 678          2015) ......................................................................36
                          (D.N.J. 2015)
                     678 (D.N.J.                                                                                                     36
Chemical Leaman
Chemical    Leaman Tank
                    Tank Lines,
                          Lines, Inc.
                                    Inc. v.         v. Aetna  Aetna Cas.               Cas. &Sur.         & Sur. Co.,
                                                                                                                    Co.,
  177  F.3d 210
  1 77 F.3d  210(3d
                 (3d Cir. 1999) .................................................................................25
                     Cir. 1999)                                                                                                      25
DiProspero v.
DiProspero    v. Penn,
                 Penn,
  183   N.J. 477
  1 83 N.J.       (2005) .............................................................................................27
             477(2005)                                                                                                               27
Febbi v.
Febbi      Bd. of
       v. Bd.  of Review,
                  Review,
    5 N.J.
  335       601 (1961)................................................................................................27
      N.J. 601  (1961)                                                                                                               27
GMC v.
GMC          A.C. Chevrolet,
     v. New A.C.   Chevrolet, Inc.,
                               Inc.,
 263 F.3d
 263  F.3d 296
           296 (3d
                (3d Cir. 2001).............................................................................9,
                    Cir. 2001)                                                                                                    9, 28
                                                                                                                                     28
Hunt
H    v. Wash.
 unt v. Wash. Apple   Adver. Comm'n,
                Apple Adver.                    Comm'n,
  432 U.S.
  432       333(1977)
       U.S. 333  (1977) .............................................................................................24              24
Kubis &
Kubis & Persz
         Perszyk
              yk Assocs.
                  Assocs. v.       v. Sun   Sun Microsystems, Micros ystems, Inc.,                                     Inc.,
  146 N.J. 176
  146 N.J.      (1996) ...............................................................................................
           176 (1996)                                                                                                                 8
Libertyy Lincoln-Mercur
Libert   Lincoln-Mercury,          v. Ford
                              Inc. v.
                           y Inc.     Ford Motor       Motor Co.,                Co.,
   923 F.
  923   F. Supp.  665 (D.N.J.
           Supp. 665            1996) .................................................................9,
                        (D.N.J. 1996)                                                                                             27, 28
                                                                                                                               9, 27, 28
Lujan v.
Lujan    Defenders of
      v. Defenders     Wildlife,
                    of Wildlife,
      U.S. 555
  504 U.S.
  504            (1992).............................................................................................23
            555(1992)                                                                                                                23
Matsushita
Matsushita   Elec. Indus.
             Elec.  Indus. Co.Co. v.          v. ZenithZenith Radio               Radio Corp.,             Corp.,
        U.S. 574
 475 U.S.
 475         574(1986)
                   (1986) .............................................................................................22            22

                                                                                                      iiii
                                                                                                        ii
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 5 of 45 PageID: 260

                                                              TABLE OF
                                                              TABLE OF AUTHORITIES
                                                                       AUTHORITIES(cont'd)
                                                                                   (cont'd)

                                                                                                                             PAGE
                                                                                                                             PAGE

MedImmune,
M           Inc. v.
 edImmune, Inc.     Genentech, Inc.,
                 v. Genentech,                            Inc.,
 549 U.S.
 549 U.S. 118 (2007).......................................................................................23,
          118(2007)                                                                                                          23, 24
                                                                                                                                 24
NJ CAR
NJ  CAR v.v. DaimlerChrysler     Motors Corp.,
             DaimlerChrysler Motors      Corp.,
   107 F. Supp•
   107 F. Supp. 2d
                 2d 495
                     495 (D.N.J.   1999) ..................................................................5,
                           (D.N.J. 1999)                                                                                      5, 28
                                                                                                                                 28
Northview Motors,
Northview            Inc. v.
            Motors, Inc.     Chrysler Motors
                          v. Chrysler                  Motors Corp.,                 Corp.,
  227 F.3d
  227   F.3d 78
             78(3d
                (3d Cir. 2000).............................................................................10,
                    Cir. 2000)                                                                                               10, 27
                                                                                                                                 27
O'Connell
O'Connell v. v. State,
                State,
   171  N.J. 484
   1 71 N.J.       (2002) .............................................................................................27
             484(2002)                                                                                                          27
Powell v.
Powell v. McCormack,
          McCormack,
  395 U.S.
  395  U.S. 486 (1969).............................................................................................25
            486(1969)                                                                                                           25
Sabella v.
Sabena  v. Lacey
           Lacey Township,
                   Township,
  204 N.J.
  204  N.J. Super.
            Super. 55
                    55 (App.
                        (App. Div. 1985) ...................................................................27
                              Div. 1985)                                                                                        27
Saldana v.
Saldana   v. Kmart
             Kmart Corp.,
                    Corp.,
   260 F.3d
  260   F.3d 228
              228(3d
                  (3d Cir. 2001).................................................................................22
                      Cir. 2001)                                                                                                22
Shell Oil
Shell Oil Co.
          Co. v.
               v. Marinello,
                  Marinello,
  63 N.J.
  63  N.J. 402  (1973)..................................................................................................7
           402(1973)                                                                                                             7
Stadium Chrysler
Stadium   Chrysler Jeep,
                    Jeep, L.L.C.  v. DaimlerChrysler
                           L.L.C. v. DaimlerChrysler Motors                                 Motors Co.,          Co.,
   324 F.
   324  F. Supp•
           Supp. 2d
                 2d 587
                     587 (D.N.J.  2004) ......................................................................29
                          (D.N.J. 2004)                                                                                         29
Westfield
W           Ctr. Serv.
 estfield Ctr.    Serv. v.  Cities Serv.
                         v. Cities   Serv. OilOil Co.,
                                                  Co.,
 158     N.J. Super.
 1 58 N.J.    Super. 455
                       455 (Ch.
                            (Ch. Div.),
                                    Div.), supplemented,
                                             supplemented,
 162
 162 N.J.N.J. Super.
              Super. 114    (Ch. Div.
                       114 (Ch.     Div. 1978),    affdd and
                                           1978), aff    and remanded,remanded, 172                         172 N.J.
                                                                                                                N.J. Super.
                                                                                                                     Suer. 196
                                                                                                                            196
((App.    Div. 1980),
  App. Div.              affd,
                 1980), aff  d, 86    N.J. 453
                                   86 N.J.   453 (1981)
                                                  (1981) ................................................7,                7, 8,
                                                                                                                              8, 28
                                                                                                                                 28
Statutes
Statutes
15          1222 ......................................................................................................10
    U.S.0 § 1222
1 5 U.S.C.                                                                                                                      10
15           13(a) .................................................................................................9,
   U.S.C. §§ 13(a)
15 U.S.C.                                                                                                                    9, 10
                                                                                                                                10
15  U.S.C. §§
1 5 U.S.C.    1221-1225 ......................................................................................9,
           §§ 1221-1225                                                                                                      9, 10
                                                                                                                                10
28 U.S.C.    2201(a) .................................................................................................23
   U.S.C. §§ 2201(a)                                                                                                            23
            2202......................................................................................................25
   U.S.C. § 2202
28 U.S.C.                                                                                                                       25
N.J.J S
N          56:10-13.1..................................................................................................29
        A. 56:10-13.1
      S.A.                                                                                                                      29
N.J.S.A.
N        56:10-15.....................................................................................................28
 .J.S.A. 56:10-15                                                                                                               28
N.J.S.A.
N         56:10-2.........................................................................................................
 .J. S.A. 56:10-2                                                                                                                66


                                                                                                              --iv-
                                                                                                                iv-
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 6 of 45 PageID: 261

                                                                 TABLE OFAUTHORITIES
                                                                 TABLE   AUTHORITIES(cont'd)
                                                                                     (cont'd)
                                                                                                                                       PAGE
                                                                                                                                       PAGE

 N.J.S.A.
 N        56:10-3(c) ................................................................................................4,
  .J.S.A. 56:10-3(c)                                                                                                                      4, 6
 N.J.S.A.
 N        56:10-5.......................................................................................................28
  .J.S.A. 56:10-5                                                                                                                          28
 N.J.S.A.
 N         56:10-7.2....................................................................................................11
  .J. S.A. 56:10-7.2                                                                                                                       11
 N.J.S.A.
 N        56:10-7.2(c) ...............................................................................................38
  .J.S.A. 56:10-'7.2(c)                                                                                                                    38
 N.J.S.A.
 N        56:10-7.3..............................................................................................11,
  .J.S.A. 56:10-7.3                                                                                                                    11, 12
 N.J.S.A.
 N         56:10-7.4..................................................................................12,
  . J.S.A. 56:10-7.4                                                                                                            12, 14,
                                                                                                                                    14, 15,
                                                                                                                                        15, 30
 N.J.S.A.
 N        56:10-7.4(h) .......................................................................................
  .J.S.A. 56:10-7.4(h)                                                                                                                passim
                                                                                                                                      passim
 N.J.S.A.
 N        56:10-7.4(j)........................................................................................
  .J.S.A. 56:10-7.4(j)                                                                                                                passim
                                                                                                                                      passim
 N.J.S.A.
 N        56:10-7.4(1) ........................................................................................
  .J.S.A. 56:10-7.4(1)                                                                                                                passim
                                                                                                                                      passim
N.J.S.A.
N          56:10-13.1 ..................................................................................................28
 . J. S.A. 56:10-13.1                                                                                                                      28
N.J.S.A.
N         56:10-15.....................................................................................................28
 .J. S.A. 56:10-15                                                                                                                         28
Rules
Rules
         17(a) ..........................................................................................................24
F.R.C.P. 17(a)
F.R.C.P.                                                                                                                                   24
         56 ...............................................................................................................22
F.R.C.P. 56
F.R.C.P.                                                                                                                                   22
Other
O     Authorities
 ther Authorities
 1999    Sess. Law Serv.
 1999 NJ Sess.     Serv. Ch.
                         Ch. 45
                             45 (Senate  1093) ......................................................12
                                 (Senate 1093)                                                                                             12
N.J.
N.J. Assem. Floor State.,
     Assem. Floor State., A.B.
                          A.B. 3722, 1/20/2011 ..............................................
                               3722, 1/20/2011                                                                                        passim
                                                                                                                                      passim
NJ S.
NJ     Comm. State.,
    S. Comm.  State.,
   S.B. 1093,
  S.B.        11/30/1998 .........................................................................................12
        1093, 11/30/1998                                                                                                                   12
P.L. 1971
P.L.      c.356 ..........................................................................................................6
     1971 c.356                                                                                                                             6
P.L. 1989,
P.L. 1989, c.c. 24,
                24, § 1, eff. Feb.
                      1, eff. Feb. 6,
                                   6, 1989  (West).........................................................11
                                      1989 (West)                                                                                          11
P.L. 2011
P.L.      c.66, § 2 ...................................................................................................12
     2011 c.66,                                                                                                                            12




                                                                                                                      --v-
                                                                                                                        v-
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 7 of 45 PageID: 262




                          PRELIMINARY STATEMENT
                          PRELIMINARY STATEMENT

         Plaintiff New Jersey
         Plaintiff     Jersey Coalition
                              Coalition of Automotive
                                        of Automotive Retailers,
                                                      Retailers, Inc. ("NJ
                                                                 Inc.  ("NJ CAR")
                                                                            CAR")

ssubmits  this brief
  ubmits this  brief inin support
                          support of
                                  of its
                                     its motion for summary
                                         motion for summaryjudgment.
                                                            judgment. NJ
                                                                      NJ CAR's
                                                                         CAR's

motion
motion seeks
       seeks a declaratory
                declaratory judgment:  (1) that
                            judgment: (1)  that the
                                                 the Mazda
                                                      Mazda Brand
                                                             Brand Experience
                                                                    Experience

Program 2.0
Program 2.0 (the
             (the "MBEP"),
                  "MBEP"), on
                           on its
                               its face,
                                    face, violates
                                           violates the
                                                     the New
                                                          NewJersey
                                                              Jersey Franchise
                                                                      Franchise

Practices Act
Practices      ("FPA"); and
          Act ("FPA");      (2) that
                        and (2) that it
                                     it is
                                        is therefore
                                           therefore unlawful
                                                     unlawful for
                                                              for Mazda
                                                                  Mazda to
                                                                        to implement
                                                                           implement

tthe
  he MBEP in New Jersey.
     MBEPin      Jersey. NJ
                         NJ CAR
                            CARalso
                                also seeks
                                      seeks aa permanent
                                                permanent injunction
                                                           injunction prohibiting
                                                                      prohibiting

Mazda
M     from applying
 azda from applying the
                     the MBEP
                         MBEP inin New Jersey.
                                       Jersey. NJ
                                               NJ CAR
                                                  CARhas
                                                      has brought
                                                          brought this
                                                                  this action
                                                                       action

on behalf of its
   behalf of its members,
                 members, the
                          the Mazda
                              Mazda dealers
                                    dealers in
                                            in New
                                               New Jersey subject to
                                                   Jersey subject to and
                                                                     and currently
                                                                         currently

being injured
being injured by
              by Mazda's
                 Mazda's violations
                         violations of the FPA.
                                    of the FPA.

         The FPA was
         The     was enacted
                     enacted in
                             in 1971
                                1971 in
                                     in response
                                        response to
                                                 to the
                                                    the unequal
                                                        unequal bargaining
                                                                bargaining power
                                                                           power

tthat
  hat exists
      exists in
             in the
                the franchisor-franchisee
                    franchisor -franchisee relationship. Originally
                                           relationship. Originally enacted
                                                                    enacted to
                                                                            to protect
                                                                               protect

franchisees against
franchisees against unreasonable
                    unreasonable terminations
                                  terminations and
                                               and the
                                                    the refusal
                                                        refusal toto permit
                                                                     permit the
                                                                             the sale
                                                                                 sale of
                                                                                      of

franchises, the
franchises,  the Legislature
                 Legislature has
                             has since
                                 since amended
                                       amended the
                                                the FPA
                                                    FPA on
                                                        on many
                                                           many occasions
                                                                occasions to
                                                                          to

combat additional
combat additional franchisor
                  franchisor abusive
                             abusive practices
                                     practices as
                                                as the
                                                     the franchisor-franchisee
                                                           franchisor -franchisee

rrelationship
  elationship  hasevolved.
              has  evolved. As
                            As pertains
                               pertains to
                                        to the
                                            the pending
                                                 pending matter,
                                                         matter, in
                                                                 in 2011,
                                                                    2011, the
                                                                          the

Legislature amended
Legislature amended the
                    the FPA to
                            to provide
                               provide motor vehicle franchisees
                                       motor vehicle franchisees with
                                                                 with aa range
                                                                         range of
                                                                               of

protections from
protections from economic
                 economic coercion
                          coercion by
                                   by franchisors,
                                       franchisors, including
                                                     including provisions:
                                                               provisions: (1)
                                                                           (1)

prohibiting franchisors
prohibiting franchisors from
                         from offering
                              offering toto sell
                                            sell or
                                                 or selling
                                                    selling similarly
                                                             similarly equipped
                                                                       equipped motor
                                                                                motor

vehicles toto their
vehicles      their dealers
                    dealers at
                            at different
                               different prices
                                         prices through
                                                through differentials
                                                        differentials in
                                                                      in bonus,
                                                                         bonus, credit,
                                                                                credit,



#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 8 of 45 PageID: 263




 allowance or
 allowance or discount; (2) prohibiting
              discount; (2) prohibiting franchisors
                                        franchisors from
                                                    from requiring
                                                         requiring franchisees
                                                                   franchisees to
                                                                               to

 undertake financially
 undertake financially unjustified
                       unjustified facilities
                                   facilities modifications,
                                              modifications,. and from
                                                              and from denying
                                                                        denying

 benefits toto those
 benefits            franchisees
               those franchisees who do
                                 who do not
                                        not make
                                            make them;
                                                  them; and
                                                         and (3)
                                                              (3) prohibiting
                                                                   prohibiting

 franchisors from
 franchisors  from interfering
                    interfering with
                                with aa franchisee's utilization
                                        franchisee's utilization of his
                                                                 of his or
                                                                        or her
                                                                           her facilities,
                                                                                facilities,

 most
 most particularly by prohibiting
      particularly by prohibiting aa franchisee's
                                     franchisee's use
                                                  use of
                                                      of a suitably
                                                           suitably sized
                                                                    sized facility
                                                                          facility for
                                                                                   for

  ore than
 more
 m    than one fr anchise (dualling),
           one franchise               and from
                           (dualling), and from denying
                                                denying benefits
                                                        benefits to
                                                                 to dealers
                                                                    dealers that
                                                                            that dual.
                                                                                 dual.

 The
 The Legislature
     Legislature recognized that
                 recognized      these amendments
                            that these amendments were
                                                  were necessary
                                                       necessary because
                                                                 because the
                                                                         the

 proscribed franchisor
 proscribed franchisor practices
                       practices promote
                                 promote unfair competition,
                                         unfair competition, are coercive
                                                             are coercive and
                                                                          and

 jjeopardize the ongoing
   eopardize the ongoing viability
                         viability of non -complying dealers,
                                   of non-complying           all of which
                                                     dealers, all    which disserves
                                                                           disserves

 tthe public interest.
   he public interest.

         Earlier this
         Earlier this year,
                      year, Mazda announced the
                            Mazda announced the implementation
                                                implementation of a new
                                                               of   new program
                                                                        program

 for Mazda
 for Mazda dealers
           dealers that
                   that itit coined
                              coined the
                                      the Mazda
                                           Mazda Brand
                                                  Brand Experience
                                                         Experience Program
                                                                    Program 2.0
                                                                            2.0

 ("MBEP"). The
("MBEP").   The MBEP offers dealers
                MBEPoffers   dealers multi-tiered,
                                     multi -tiered, per-vehicle
                                                    per -vehicle discounts
                                                                 discounts off
                                                                           off the
                                                                               the

 dealer price
 dealer price for
              for a vehicle,
                    vehicle, in
                             in the
                                the form
                                    form of
                                         of aa percentage off the
                                               percentage off  the Manufacturer
                                                                   Manufacturer Retail
                                                                                Retail

 Sales Price
 Sales Price("MSRP")
             ("MSRP") of
                      of the
                         the vehicle, based on
                             vehicle, based on the
                                               the extent
                                                   extent of
                                                          of a dealer's
                                                               dealer's compliance
                                                                        compliance

 with a list
 with   list of
             of criteria
                criteria established
                         established by
                                     by Mazda.
                                        Mazda. Qualification
                                               Qualification for
                                                             for the
                                                                 the different
                                                                     different levels of
                                                                               levels of

 bonus depends
 bonus         on whether
       depends on whether a Mazda dealer, inter
                            Mazda dealer, inter alias
                                                alia:(1)
                                                      (1) constructs
                                                          constructs or
                                                                     or provides an
                                                                        provides an

 eexclusive
   xclusive Mazda facility; (2}
            Mazda facility;  (2) provides
                                 provides a facility
                                            facility incorporating
                                                      incorporating all
                                                                    all Mazda design
                                                                        Mazda design

 iimage elements; (3)
   mage elements;  (3) employs
                       employs a dedicated,
                                 dedicated, exclusive Mazda
                                            exclusive Mazda general
                                                            general manager;
                                                                    manager; and
                                                                             and

((4)
  4) provides
     provides aa customer service experience
                 customer service             that achieves
                                  experience that  achieves certain
                                                            certain grades.
                                                                    grades. Pursuant
                                                                            Pursuant


                                            2
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 9 of 45 PageID: 264




to the
to the MBEP,
       MBEP, the more criteria
             the more            dealer satisfies,
                      criteria a dealer satisfies, the
                                                   the greater
                                                       greater the
                                                               the discount
                                                                   discount or
                                                                            or bonus
                                                                               bonus

tthe
  he dealer receives per
     dealer receives per vehicle
                         vehicle sold.
                                 sold.

         The MBEP
         The MBEPviolates
                  violates the
                           the three   statutory provisions
                                three statutory   provisions mentioned
                                                             mentioned above
                                                                       above and
                                                                             and

rresults
  esults in
         in a wholly unlevel playing
              wholly unlevel playing field among dealers,
                                     field among          to the
                                                 dealers, to the detriment
                                                                 detriment of Mazda
                                                                              Mazda

dealers inin New
dealers      New Jersey
                 Jersey and
                        and the
                            the public   interest.
                                 public interest.   Dealers that
                                                   Dealers   that receive
                                                                   receive greater
                                                                            greater

discounts are
discounts are able
              able toto sell
                        sell vehicles
                             vehicles at
                                      at lower
                                         lower prices,
                                               prices, leaving
                                                       leaving dealers
                                                               dealers who
                                                                       who do
                                                                           do not
                                                                              not or
                                                                                  or

only partially
only partially comply with
               comply      the criteria
                      with the criteria vulnerable
                                        vulnerable inin the
                                                         the marketplace.
                                                             marketplace. Such
                                                                          Such price
                                                                               price

differentials between
differentials between retailers
                      retailers of
                                of the
                                   the same
                                       same identical
                                            identical product
                                                      product have
                                                              have been
                                                                   been found
                                                                        found to
                                                                              to be
                                                                                 be

anti-competitive
anti -competitive             levels, weaken
                  atat allall levels, weaken the
                                              the dealers
                                                  dealers that
                                                           that do not get
                                                                do not get the full extent
                                                                           the full        of
                                                                                    extent of

tthem,
  hem, and
       and can  adversely
           can adversely  affect the
                          affect      public interest
                                 the public   interest  through their
                                                       through  their effects on
                                                                      effects on

eemployment
  mployment atat and
                 and tax revenues
                     tax revenues from dealers
                                  from dealers that must limit
                                               that must  limit or
                                                                 or terminate
                                                                     terminate

operations and
operations and on
               on the
                  the convenient,
                      convenient, local availability
                                  local availability of
                                                     of warranty
                                                        warranty and
                                                                 and recall
                                                                     recall service
                                                                            service

for Mazda
for Mazda vehicles through a strong
          vehicles through          network of
                             strong network of Mazda
                                               Mazda dealers.
                                                     dealers.

         The negative
         The negative impact
                      impact of
                             of MBEP
                                MBEPisis demonstrated
                                          demonstrated in
                                                        in the
                                                            the certifications
                                                                  certifications

ssubmitted  for and
  ubmitted for  and against
                    against Mazda's
                            Mazda's motion
                                    motion toto dismiss
                                                dismiss NJ
                                                        NJ CAR's
                                                           CAR's Complaint.
                                                                 Complaint. In
                                                                            In

certain of
certain of those
           those certifications,
                 certifications, Mazda asserts that
                                 Mazda asserts      some dealers
                                               that some         will benefit
                                                         dealers will benefit from
                                                                              from

MBEP.
M      However, other
 BEP. However,   other certifications
                        certifications demonstrate
                                       demonstrate      other dealers
                                                   that other
                                                   that       dealers will
                                                                      will not
                                                                           not

benefit and
benefit and therefore
            therefore will
                       will not
                            not be
                                be competitive
                                   competitive  and will
                                               and  will be
                                                         be subject
                                                            subject to
                                                                    to the
                                                                        the

consequencesofof being
consequences     being uncompetitive.
                       uncompetitive. This
                                      This result
                                           result is
                                                  is just
                                                     just what
                                                          what the
                                                                the Legislature
                                                                     Legislature

llegislated
  egislated against with
            against      the statutory
                    with the statutory provisions
                                       provisions in question.
                                                  in question.


                                             3
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 10 of 45 PageID: 265




         Thus, as
         Thus, as demonstrated
                  demonstrated herein, the
                               herein, the MBEP
                                           MBEPviolates
                                                violates the
                                                         the prohibitions
                                                             prohibitions added to
                                                                          added to

 tthe
   he FPA in
          in 2011
             2011 by
                  by offering
                     offering to
                              to sell
                                 sell and
                                      and selling
                                          selling similarly
                                                  similarly equipped
                                                            equipped vehicles to New
                                                                     vehicles to

 JJersey Mazda dealers
   ersey Mazda dealers with
                       with differentials
                            differentialsininprice.
                                              price. By
                                                     By basing
                                                        basing aa percentage
                                                                  percentage of
                                                                             of the
                                                                                the

 MSRP discount
 MSRP discount inin part on aa dealer's
                    part on     dealer's satisfaction
                                          satisfaction of
                                                        of facilities
                                                            facilities criteria
                                                                        criteria (without
                                                                                  (without

 eexceptions)
   xceptions) and dualling
              and          restrictions, the
                  dualling restrictions, the MBEP
                                             MBEPalso
                                                  also violates
                                                       violates the
                                                                the FPA
                                                                    FPA provisions
                                                                        provisions

 tthat
   hat prohibit
       prohibit franchisors
                franchisors from coercing
                            from coercing or
                                          or withholding
                                             withholding benefits
                                                         benefits from dealers
                                                                  from dealers to
                                                                               to

 cause them
 cause them to
            to perform financially unjustified
               perform financially unjustified modifications
                                               modifications and from dualling.
                                                             and from dualling.

         Accordingly, this
         Accordingly, this Court
                           Court should
                                 should grant summary judgment
                                        grant summary  judgment in favor of
                                                                in favor of NJ CAR
                                                                               CAR

 and (1)
 and  (1) declare that the
          declare that     MBEPviolates
                       the MBEP violates  the FPA
                                         the  FPA on
                                                  on its
                                                     its face,
                                                         face, and
                                                               and that
                                                                   that Mazda's
                                                                        Mazda's

 iimplementation
   mplementation ofof the
                       the MBEP
                           MBEP inin New
                                     New Jersey
                                         Jersey is
                                                is unlawful;
                                                    unlawful; and
                                                              and (2)
                                                                  (2) permanently
                                                                       permanently

eenjoin
  njoin Mazda from implementing
        Mazda from implementing the
                                the MBEP in New
                                    MBEPin  New Jersey.
                                                Jersey.

                              STATEMENT OF
                              STATEMENT OF FACTS
                                           FACTS

         A.
         A. The
             The Parties.
                 Parties.

         Plaintiff, NJ
         Plaintiff, NJ CAR, aa New Jersey
                                   Jersey not
                                          not for
                                              for profit
                                                  profit corporation
                                                         corporation founded
                                                                     founded in
                                                                             in 1918,
                                                                                1918,

iis
  s a trade
       trade association
              association consisting
                          consisting of
                                     of franchised
                                        franchised new
                                                   new motor
                                                       motor vehicle
                                                             vehicle dealers in the
                                                                     dealers in the

State of
State of New Jersey.
             Jersey. Certification
                     Certification of
                                   of James
                                      James B. Appleton
                                               Appleton in
                                                        in Opposition
                                                           Opposition toto Mazda's
                                                                           Mazda's

Motion
Motion toto Dismiss
            Dismiss dated
                    dated November
                          November 30,
                                    30, 2018
                                        2018("Appleton
                                             ("AppletonCert."),
                                                        Cert."),¶2.
                                                                 ¶2. There
                                                                     There are
                                                                           are

ccurrently
  urrently  sixteen Mazda
           sixteen  Mazda franchised
                           franchiseddealers
                                      dealersininNew
                                                 New Jersey,
                                                      Jersey,each
                                                              each of
                                                                    of which
                                                                       which isis a

member
m      of NJ
 ember of NJ CAR and each
             CARand  each of
                          of which
                             which isis a "franchisee"
                                          "franchisee" as
                                                       as that
                                                          that term
                                                               term is
                                                                    is defined
                                                                       defined in
                                                                               in

tthe FPA. Id.,
  he FPA. Id., ¶6
               ¶6 &
                  &Exh.
                    Exh. A;
                         A; N.J.S.A.
                            N.J.S.A. 56:10-3(c).
                                     56:10-3(c).



                                            4
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 11 of 45 PageID: 266




         NJ CAR
            CARserves
                serves the
                       the interests
                           interests of
                                     of its
                                        its motor
                                            motor vehicle
                                                  vehicle dealer
                                                          dealer members
                                                                 members in
                                                                         in several
                                                                            several

 different ways:
 different ways:(1)
                 (1) itit promotes the interests
                          promotes the interests of
                                                 of franchised
                                                    franchised new
                                                               new car
                                                                   car and
                                                                       and truck
                                                                            truck

 rretailers
   etailers with governmental
            with governmentalentities,
                              entities,thethemedia
                                              mediaand
                                                    andthe
                                                        the public
                                                            public atat large;
                                                                        large;(2)
                                                                               (2) it
                                                                                   it

 provides its
 provides its members
              members with
                      with information
                            information on
                                        on statutory,
                                            statutory, regulatory,
                                                        regulatory, and
                                                                    and legislative
                                                                         legislative

 matters
 m       affecting the
  atters affecting the interests
                       interests of
                                 of motor
                                    motor vehicle
                                          vehicle retailers;
                                                  retailers; (3) itit offers
                                                             (3)      offers educational
                                                                              educational

 and training
 and training programs to employees
              programs to           of its
                          employees of its members
                                           members on best
                                                      best business
                                                           business practices,
                                                                    practices, to
                                                                               to

 enhance their
 enhance their professionalism
               professionalism and expertise
                               and           and to
                                   expertise and to promote
                                                    promote compliance
                                                            compliance with
                                                                       with law;
                                                                            law;

 and (4)
 and  (4) itit offers
                offers services
                        services to
                                 to its
                                     its members
                                          members to
                                                   to enhance
                                                       enhance their
                                                                their businesses
                                                                       businesses and
                                                                                  and that
                                                                                      that

 comply with
 comply with legal
             legal requirements.
                   requirements. Appleton
                                 Appleton Cert., ¶3.
                                          Cert., ~3.

         IIn
           n addition,
             addition, NJ CAR
                       NJ CARalso
                              also seeks
                                   seeks to
                                         to protect
                                            protect the
                                                     the interests
                                                          interests of
                                                                    of motor
                                                                       motor vehicle
                                                                              vehicle

 consumers by
 consumers by (1)
               (1) providing
                   providing them
                             them with
                                  with comprehensive
                                       comprehensive information
                                                     information related to their
                                                                 related to their

 vehicle purchases;
 vehicle             (2) promoting
         purchases; (2)            fair competition
                         promoting fair competition among its
                                                    among its dealer
                                                              dealer members,  (3)
                                                                     members, (3)

 eensuring consumer access
   nsuring consumer access to
                           to multiple
                              multiple fairly competing dealerships
                                       fairly competing dealerships throughout
                                                                    throughout the
                                                                               the

 State; (4)
 State;  (4) facilitating
             facilitating dialogue
                          dialogue between
                                   between consumers and dealerships
                                           consumers and dealerships in the
                                                                     in the event of a
                                                                            event of

 dispute; and
 dispute; and (5)
               (5) prioritizing
                   prioritizing the safety
                                the safety of
                                           of drivers
                                               drivers by
                                                        by ensuring
                                                            ensuring that
                                                                      that multiple
                                                                            multiple

 dealerships can
 dealerships can service
                 service their
                          their vehicle
                                vehicle and
                                        and address
                                            address any
                                                    any safety
                                                         safety recalls.
                                                                 recalls. Id.,
                                                                          Id., ¶4.
                                                                               ¶4.

         NJ CAR
         NJ CARalso
                also actively
                      actively represents
                                represents New
                                           New Jersey
                                               Jersey motor
                                                      motor vehicle
                                                            vehicle dealers
                                                                    dealers in
                                                                            in

 llegislative
   egislative and regulatory
              and regulatory matters,  (id., ¶5},
                             matters, (id.,  ¶5), and
                                                  and periodically
                                                      periodically participates
                                                                   participates as a party
                                                                                as   party

 or as
 or as amicus curiae inin litigation
       amicus curzae      litigation regarding
                                     regarding the
                                                the interests
                                                     interests of
                                                               of itsits membership.
                                                                         membership. ~,
                                                                                     E.g., NJ

 CAR v.
     v. DaimlerChrysler
        DaimlerChr~sler Motors Corp.,
                        Motors Corp., 107
                                      107 F.F. Supp.
                                               Supp. 2d
                                                     2d 495
                                                        495 (D.N.J.
                                                            (D.N.J. 1999);
                                                                     1999);


                                              5
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 12 of 45 PageID: 267




 Bosland v.
 Bosland v. Warnock Dodge,
            Warnock Dod       Inc., 197
                        ge ,Inc.,   197 N.J.
                                        N.J. 543
                                             543(2009).
                                                 (2009). In
                                                         In this
                                                            this case,
                                                                 case, it
                                                                       it appears
                                                                          appears as
                                                                                  as aa

 plaintiff on
 plaintiff on behalf
              behalf of
                     of itsits Mazda
                               Mazda dealer
                                     dealer members.
                                            members. Appleton
                                                     Appleton Cert.,
                                                              Cert., Exh.
                                                                     Exh. D.

         Defendant,
         Defendant, Mazda,
                    Mazda, a California
                             California corporation
                                        corporation founded in
                                                    founded in 1970,
                                                               1970, markets
                                                                     markets motor
                                                                             motor

 vehicles for
 vehicles for sale
              sale through
                   through dealers in the
                           dealers in the State
                                          State of
                                                of New
                                                   New Jersey
                                                        Jersey and
                                                               and throughout
                                                                    throughout the
                                                                               the

 United States.
 United States. Appleton
                Appleton Cert.,
                         Cert., ¶¶7-8.
                                ~~7-8. Mazda's
                                       Mazda's line
                                                line of
                                                      of vehicles
                                                          vehicles includes
                                                                    includes sedans,
                                                                             sedans,

 hatchbacks, crossovers,
 hatchbacks, crossovers,SUVs
                         SUVsand
                              andsports
                                  sportscars.
                                         cars. Id.,
                                                Id., ¶8.
                                                     ¶8. Mazda
                                                         Mazda is
                                                               is aa "franchisor"
                                                                     "franchisor" as
                                                                                  as

 tthat term isis defined
   hat term      defined inin the
                               the FPA.
                                   FPA. N.J.S.A.
                                        N.J.S.A. 56:10-3(c).
                                                 56:10-3(c).

         B..
         B     The New
               The    New Jersey
                            Jersey Legislature
                                    Legislature     Enacted
                                                    Enacted    The
                                                               The New  New Jersey
                                                                             Jersey
               Franchise Practices
               Franchise   Practices Act
                                     Act Nearly     Fifty Years
                                           Nearly Fifty   Years Ago
                                                                  Ago To To Protect
                                                                            Protect
               Franchisees From
               Franchisees   From Abusive     Practices Of
                                   Abusive Practices    Of Franchisors.
                                                            Franchisors.

         IIn
           n 1971, the New
             1971, the New Jersey
                           Jersey Legislature
                                  Legislature enacted the FPA to
                                              enacted the     to protect
                                                                 protect franchisees
                                                                         franchisees

 from franchisor
 from franchisor abuses arising
                 abuses arising from
                                 from the
                                      the unequal
                                          unequal bargaining
                                                  bargaining power inin the
                                                             power      the

franchisor-franchisee
franchisor -franchisee    relationship.P.L.
                       relationship.    P.L. 1971
                                              1971c.356;
                                                   c.356;N.J.S.A.
                                                          N.J.S.A.56:10-2.
                                                                   56:10-2. In
                                                                            In the
                                                                               the

 Statement accompanying
 Statement accompanyingthethe original
                               original bill,
                                         bill, Assembly
                                               Assembly Bill
                                                        Bill 2063
                                                             2063 (1971),
                                                                  (1971), the
                                                                          the

 Legislature explained
 Legislature explained the
                       the rationale
                           rationale for
                                     for this
                                         this critical
                                              critical legislation:
                                                       legislation:

                   New
                   N   ew Jersey
                             Jersey would
                                       would do      the same
                                                 do the   same in      this bill
                                                                   in this     bill which,      through
                                                                                     which, through
                  tthe
                     he courts,
                            courts,    would
                                        would rule rule outout arbitrary
                                                                   arbitrary       and
                                                                                    and capricious
                                                                                            capricious
                  ccancellation
                      ancellation        of franchises
                                        of  franchises whilewhile preserving
                                                                       preserving the     the right
                                                                                                right ofof
                  frfranchisors
                       anchisors       toto safeguard
                                             safeguard        their interests
                                                             their      interests       through
                                                                                        through the   the
                  aapplication
                      pplication       of clear
                                       of   clear and and nondiscriminatory
                                                             nondiscriminatory             standards.
                                                                                            standards.
                   The bill
                  The      bill would
                                  would protect
                                           protect thethe substantial
                                                           substantial        investment tangible
                                                                              investment       tangible
                   and intangible
                  and      intangible of   of both
                                               both parties
                                                      parties inin the
                                                                     the various
                                                                           variousfranchises.
                                                                                        franchises. ItIt
                  would
                   would rule  rule out
                                      out economic        coercion as
                                           economic coercion              as aa business       tactic in
                                                                                  business tactic       in
                 tthis
                     his most       sensitive field.
                           most sensitive       field.

                 The New Jersey
                 The         Jersey Legislature
                                      Legislature    has
                                                     has been
                                                         been asked
                                                               asked many
                                                                      many times
                                                                             times
                 iin
                   n the
                     the past
                         past toto deal
                                    deal onon aapiecemeal
                                                  piecemeal basis
                                                              basis with
                                                                     with various
                                                                           various

                                                            6
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 13 of 45 PageID: 268



                   problems growing
                  problems     growing out  out of
                                                of the
                                                    the franchise
                                                         franchise relationship.
                                                                       relationship. This
                                                                                       This
                  bbill
                     ill would
                         would provide
                                provide a comprehensive
                                              comprehensive       statutory
                                                                  statutory   formula for
                                                                              formula    for
                 rresolving
                    esolving aa wide       range of
                                  wide range      of questions
                                                      questions     growing
                                                                    growing out  out of
                                                                                     of the
                                                                                        the
                   franchise relationship.
                 franchise    relationship.

 Westfield
 Westfield Ctr. Serv.
           Ctr. Serv. v.
                      v. Cities
                         Cities Serv.
                                Serv. Oil
                                      Oil Co.,
                                          Co., 158
                                               158 N.J.
                                                   N.J. Super.
                                                        Super. 455,
                                                               455, 471 (Ch. Div.),
                                                                    471 (Ch. Div.),

 ssupplemented,
   upplemented, 162 N.J.
                162 N.J. Super.
                         Super. 114  (Ch. Div.
                                114 (Ch.  Div. 1978),
                                               1978), aff
                                                      aff dd and
                                                             and remanded,
                                                                 remanded, 172
                                                                           172 N.J.
                                                                               N.J.

 Super. 196
 Super•      (App. Div.
        196 (App.  Div. 1980), affd,
                        1980), aff d, 86 N.J. 453 (1981).
                                         N.J. 453  (1981).

         Several times
         Several  times since
                        since the
                              the Legislature
                                  Legislature enacted the
                                              enacted  the FPA,
                                                           FPA, the
                                                                the New
                                                                    New Jersey
                                                                         Jersey

 Supreme Court
 Supreme Court has
               has commented on its
                   commented on its legislative
                                     legislative intent
                                                 intent to
                                                        to provide
                                                            provide broad
                                                                     broad

 protections for
 protections  for franchisees
                   franchiseesinin this
                                    this State.
                                         State. Shortly
                                                Shortly after
                                                        after itit was
                                                                   was enacted,
                                                                        enacted, the
                                                                                 the Court
                                                                                     Court

 noted that
 noted that the
             the Legislature
                  Legislature had
                              had "declared
                                   "declared that
                                              that distribution
                                                    distribution and
                                                                 and sales
                                                                      sales through
                                                                             through

 franchise arrangements
 franchise arrangements inin New
                             New Jersey
                                 Jersey vitally
                                        vitally affect
                                                affect the
                                                       the general
                                                           general economy
                                                                   economy of
                                                                           of the
                                                                              the

 State, the
 State,  the public
             public interest
                     interest and
                              and the
                                   the public
                                       public welfare."
                                              welfare." Shell
                                                        Shell Oil
                                                              Oil Co.
                                                                  Co. v.
                                                                      v. Marinello,
                                                                         Marinello, 63
                                                                                    63

 N.J.
 N    402, 409
  .J. 402, 409 (1973).
                (1973). ItIt pointed
                             pointed out
                                     out that
                                          that the
                                                the Legislature
                                                    Legislature was
                                                                was motivated
                                                                    motivated to
                                                                              to enact the
                                                                                 enact the

     to mitigate
 FPA to mitigate the
                 the unfair
                     unfair leverage that a franchisor
                            leverage that   franchisor had
                                                       had over
                                                           over aa franchised
                                                                   franchised dealer.
                                                                              dealer.

 IIbid.
   bid. The
         The Court
              Court recognized
                     recognized that,
                                 that, upon
                                        upon the
                                              the establishment
                                                   establishment of
                                                                 of aa franchise,
                                                                        fr anchise, the
                                                                                    the

 franchisor possesses
 franchisor possesses substantial
                       substantialleverage
                                   leverageover
                                            over the
                                                  the franchisee
                                                      franchisee on
                                                                 on account
                                                                    account of
                                                                            of the
                                                                               the

 franchisee's investment
 franchisee's investment inin its
                               its franchise,
                                    franchise, including
                                                including time
                                                           time expended,
                                                                 expended, expenses
                                                                            expenses

 iincurred, and efforts
   ncurred, and efforts e~austed
                        exhausted to
                                  to generate
                                     generate business
                                              business and
                                                       and customer
                                                           customer good
                                                                    good will,
                                                                         will, which
                                                                               which

 tthe franchisee risks
   he franchisee  risks losing
                         losinginin itsits entirety
                                            entiretyatatthe
                                                         thewhim
                                                            whimofofthe
                                                                     thefranchisor.
                                                                          franchisor. Ibid.
                                                                                       Ibid. The
                                                                                             The

franchisor, on
franchisor, on the
               the other
                   other hand,
                         hand, incurs
                               incurs no
                                      no such
                                         such risk
                                              risk because
                                                   because it
                                                           it can
                                                              can easily
                                                                  easily replace
                                                                         replace the
                                                                                 the




                                                    7
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 14 of 45 PageID: 269




 former
 former franchisee      the location
        franchisee atat the          while continuing
                            location while continuing to      the benefits
                                                         reap the
                                                      to reap     benefits of the
                                                                              the former
                                                                                  former

 franchisee's efforts, time
 franchisee's efforts, time and
                            and money.
                                money. Ibid.
                                       Ibid.

           decade after
         A decade after the
                         the FPA
                             FPA became   law, the
                                  became law,   the Court
                                                     Court again
                                                            again recognized
                                                                   recognized that
                                                                               that

 franchisees
 franchisees required
             required protection
                      protection from
                                  from abusive
                                       abusive conduct
                                               conduct by
                                                       by franchisors
                                                          franchisors as
                                                                      as aa result
                                                                            result of
                                                                                   of

 ttheir
   heir unequal
        unequal bargaining
                bargaining power:
                           power:

                   Though economic
                  Though        economic advantages
                                                 advantages toto bothboth parties
                                                                           parties exist
                                                                                      exist in in the
                                                                                                   the
                 franchise
                   franchise relationship,
                                   relationship, disparity
                                                       disparity inin the    bargaining
                                                                       the bargaining          power
                                                                                              power
                  of
                   of the
                       the parties
                             parties has has led
                                               led to    some unconscionable
                                                     to some     unconscionable         provisions
                                                                                        provisions
                  iin  the agreements.
                    n the     agreements.           Franchisors
                                                   Franchisors       have
                                                                      have drafted
                                                                              drafted contracts
                                                                                          contracts
                  permitting
                   permittingthem     them toto terminate
                                                    terminate oror to      refuse renewal
                                                                       to refuse      renewal of     of
                   franchisesatat will
                 franchises               will oror for for aa widewide variety
                                                                          variety of  of reasons
                                                                                            reasons
                  iincluding       failure toto comply
                    ncluding failure              comply with       unreasonable conditions.
                                                            with unreasonable          conditions.
                 Some        franchisors have
                   Some franchisors              have terminated
                                                         terminated oror refused
                                                                             refused to   to renew
                                                                                              renew
                  viable franchises,
                  viable      franchises,        leaving
                                                 leaving franchisees
                                                             franchisees with  with nothing
                                                                                       nothing in    in
                 rreturn
                    eturn for for their       investment.
                                     their investment.              Others have
                                                                  Others       have threatened
                                                                                        threatened
                   franchisees with
                 franchisees          with termination
                                            termination toto coercecoerce them
                                                                            them toto stay
                                                                                         stay open
                                                                                                open
                 at    unreasonable
                  at unreasonable                       purchase supplies
                                            hours, purchase
                                            hours,                   supplies onlyonly from
                                                                                          from thethe
                 frfranchisor
                     anchisor and   and atat excessive
                                              excessive      rates
                                                             rates oror unduly
                                                                         unduly expand
                                                                                    expand theirtheir
                  facilities.
                 facilities.

 Westfield
 Westfield Ctr.
           Ctr. Serv.
                Serv. v. Cities Serv.
                      v. Cities       Oil Co.,
                                Serv. Oil Co., 86 N.J.
                                                  N.J. 453,
                                                       453, 461-62
                                                            461-62 (1981).
                                                                    (1981).

         IIn
           n 1996, the Supreme
             1996, the         Court again
                       Supreme Court again observed:
                                           observed:

                  OOne
                     ne ofof the        fundamental
                                the fundamental             assumptions
                                                             assumptions       of
                                                                               of the
                                                                                    the Franchise
                                                                                         Franchise
                   Act, verified
                   Act,    verified        by
                                           by the the testimony
                                                        testimony beforebefore the the Assembly
                                                                                         Assembly
                    udiciary
                  JJudiciary       Committee,isis that
                                   Committee,                that the
                                                                   the bargaining
                                                                         bargaining      power of
                                                                                         power      of
                  parties to
                  parties         to franchise
                                            franchise       agreements
                                                               agreements         is
                                                                                   is generally
                                                                                         generally
                  disproportionate.That
                  disproportionate.                 That assumption
                                                             assumption         finds
                                                                                finds concrete
                                                                                          concrete
                 eexpression
                    xpression        inin the
                                           the provisions
                                                  provisions      of
                                                                  of the
                                                                      the Franchise
                                                                            Franchise     Act
                                                                                          Act that
                                                                                                 that
                  prohibit franchisors
                  prohibit     franchisors from     from coercing
                                                           coercing franchisees
                                                                        franchisees to  to consent
                                                                                           consent
                 tto
                   o various
                        various specified
                                        specified      unreasonable
                                                        unreasonable        conditions inin the
                                                                            conditions            the
                  franchise agreement.
                 franchise        agreement.

Kubis
K     & Perszyk
 ubis & Perszyk Assocs.
                Assocs. v. Sun Microsystems,
                        v. Sun Microsystems,       146 N.J.
                                             Inc., 146
                                             Inc.,     N.J. 176, 194 (1996).
                                                            176, 194  (1996).

                                                          8
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 15 of 45 PageID: 270




         The federal
         The federal courts in New
                     courts in New Jersey
                                    Jersey likewise
                                            likewise recognize
                                                      recognize that
                                                                 that the
                                                                       the Legislature
                                                                            Legislature

 eenacted the FPA to
   nacted the     to level the playing
                     level the playing field
                                       field between
                                             between franchisees
                                                     franchisees and
                                                                 and franchisors
                                                                     franchisors and
                                                                                 and

 tto
   o prohibit
     prohibit franchisors
               franchisors from
                           from subjecting
                                 subjecting their
                                            their franchisees
                                                   franchisees to
                                                               to unreasonable
                                                                   unreasonable and
                                                                                and

 onerous requirements.
 onerous requirements. See,
                       See, e.g.,
                            ~, GMC  v.
                                  GMC   New A.C.
                                     v. New A.C. Chevrolet,
                                                 Chevrolet Inc.,
                                                            Inc., 263
                                                                  263 F.3d
                                                                      F,3d 296,
                                                                           296,

 319 (3d
 319      Cir. 2001)
      (3d Cir. 2001) ("[T]he NJFPA was
                     ("[T]he NJFPA was enacted
                                       enacted in
                                               in large
                                                  large part
                                                        part to
                                                              to counteract
                                                                  counteract the
                                                                             the

 unequal bargaining power
 unequal bargaining       between franchisor
                    power between franchisor and
                                             and franchisee,
                                                 franchisee, which
                                                             which would
                                                                   would allow
                                                                         allow a

 franchisor toto leverage
 franchisor      leverage its bargaining
                          its bargaining strength so
                                         strength    as to
                                                  so as    insert provisions
                                                        to insert provisions in
                                                                             in its
                                                                                its private
                                                                                    private

 agreements with
 agreements with franchisees
                 franchisees that would allow
                             that would allow it to sever
                                              it to sever the
                                                          the franchise relationship
                                                              franchise relationship

 at will");
 at will"); Liberty Lincoln-Mercury,
            Liberty Lincoln-Mercury, Inc.
                                     Inc. v.
                                          v. Ford Motor Co.,
                                             Ford Motor Co., 923 F. Supp.
                                                             923 F. Supp. 665, 668
                                                                          665, 668

((D.N.J. 1996) (stating
  D.N.J. 1996)  (stating that
                          that the
                                the FPA
                                    FPA isis aa "remedial
                                                "remedial statute
                                                          statute which
                                                                  which is
                                                                        is intended
                                                                            intended to
                                                                                     to

 equalize the
 equalize the disparity
              disparity in
                        in bargaining
                           bargaining power"
                                      power" between franchisors and
                                             between franchisors and franchisees).
                                                                     franchisees).

         C.
         C. Federal
             Federal Statutes   Reflect Similar
                      Statutes Reflect   Similar Concerns
                                                 Concerns And
                                                          And Policies
                                                              Policies As
                                                                       As
             The FPA.
             The  FPA.

         The Automobile
         The Automobile Dealers' Day
                        Dealers' Day inin Court
                                          Court Act,
                                                Act, 15
                                                      15 U.S.C.
                                                          U.S.C. §§
                                                                  §~ 1221-1225
                                                                      1221-1225

 ("ADDCA"), which
("ADDCA"),  which evidences the federal
                  evidencesthe  federal concern with franchisor
                                        concern with franchisor abuse of
                                                                abuse of

franchisees
franchisees inin the
                 the motor
                     motor vehicle sales industry,
                           vehicle sales industry, and
                                                   and the
                                                       the Robinson-Patman
                                                           Robinson-Patman Act of
                                                                           Act of

 1936,
 1936, 15
       15 U.S.C.   13(a) ("RPA"),
          U.S.C. § 13(a) ("RPA"), which
                                  which finds certain price
                                        finds certain price differentials
                                                            differentials between
                                                                          between

purchasers toto be
purchasers      be contrary
                   contrary toto the federal policy
                                 the federal policy in favor of
                                                    in favor of fair
                                                                fair competition
                                                                     competition on a
                                                                                 on

llevel playing field,
  evel playing        address similar
               field, address similar concerns
                                      concerns and
                                               and reflect many of
                                                   reflect many of the
                                                                   the policies of the
                                                                       policies of the

FPA. The
FPA. The RPA
         RPAprohibits
             prohibits certain forms of
                       certain forms of manufacturer
                                        manufacturer price discrimination:
                                                     price discrimination:



                                            9
                                            E
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 16 of 45 PageID: 271




                    [i]t shall
                  [i]t     shall be be unlawful
                                          unlawful       for
                                                          for anyany person
                                                                          person engaged
                                                                                       engaged in    in
                    commerce,ininthe
                    commerce,              the course
                                                  courseofof such such commerce
                                                                            commerce . . . to        to
                    discriminate inin price
                    discriminate            price between
                                                      between different
                                                                    different      purchasers
                                                                                    purchasers       of
                                                                                                     of
                    commoditiesofoflike
                   commodities               like grade
                                                     gradeand and quality
                                                                     quality . . .where. where the the
                    effect of
                   effect      of such
                                   such discrimination
                                           discrimination         may
                                                                  may be   be substantially
                                                                                 substantially       to
                                                                                                     to
                   llessen     competition or
                     essen competition          or tend
                                                    tend toto create
                                                              create aa monopoly
                                                                            monopoly .. .. .. or     to
                                                                                                 or to
                  iinjure,      destroy, or
                     njure, destroy,       or prevent
                                                prevent competition
                                                            competition         with
                                                                                with anyany person
                                                                                               person
                   who
                   who either
                            either grants
                                     grants or or knowingly          receives the
                                                    knowingly receives              the benefit
                                                                                          benefit of of
                  ssuch    discrimination, or
                     uch discrimination,          or with    customers of
                                                     with customers           of either
                                                                                 either of of them.
                                                                                               them.

    U.S.C. § 13(a).
 15 U.S.C.   13(a).

         Pursuant toto the
         Pursuant      the ADDCA, "an automobile
                           ADDCA,"an  automobile dealer
                                                 dealer may bring
                                                            bring suit
                                                                  suit against
                                                                       against any
                                                                               any

 automobile manufacturer
 automobile manufacturer engaged
                         engaged inin commerce
                                      commerce .. .. .and
                                                      . and shall
                                                            shall recover
                                                                  recover the
                                                                          the damages
                                                                              damages

 bby
   y him
     him sustained
         sustained and the
                   and the cost
                           cost of
                                of suit
                                   suit by
                                        by reason
                                           reason of
                                                  of the
                                                      the failure
                                                           failure of
                                                                   of said
                                                                       said automobile
                                                                             automobile

 manufacturer
 manufacturer . . .. .. to
                        to act
                           act in
                               in good
                                  good faith
                                       faith in
                                             in performing
                                                performing or
                                                           or complying
                                                              complying with
                                                                        with any
                                                                             any of
                                                                                 of the
                                                                                    the

 tterms or provisions
   erms or provisions of
                      of the
                         the franchise,
                             franchise, or
                                        or in
                                           in terminating,
                                              terminating, canceling,
                                                           canceling, or
                                                                      or not
                                                                         not renewing
                                                                             renewing

 tthe franchise with
   he franchise with said
                      said dealer
                            dealer. .. .. .."." 15
                                                15 U.S.C.
                                                   U.S.C. § 1222.
                                                            1222. The
                                                                  The Third
                                                                      Third Circuit
                                                                            Circuit Court of
                                                                                    Court of

 Appeals has
 Appeals has observed
             observed that
                       that the
                            the ADDCA, just like
                                ADDCA,just  like the
                                                 the FPA,
                                                     FPA, is
                                                          is "a
                                                             "a remedial
                                                                 remedial statute
                                                                          statute

 eenacted to redress
   nacted to redress the
                     the economic
                         economic imbalance
                                  imbalance and
                                            and unequal
                                                unequal bargaining
                                                        bargaining power
                                                                   power between
                                                                         between

 llarge
   arge automobile
        automobile manufacturers
                   manufacturers and local
                                 and local dealerships,
                                           dealerships, protecting
                                                        protecting dealers
                                                                   dealers from
                                                                           from

 unfair termination
 unfair termination and
                    and other
                        other retaliatory
                              retaliatory and coercive
                                          and coercive practices."
                                                       practices." Northview
                                                                    Northview

 Motors,
 M       Inc. v.v. Chrysler
  otors, Inc.               Motors Corp.,
                   Chrysler Motors Corp.,227
                                          227 F.3d
                                               F.3d 78,
                                                     78, 92-93
                                                          92-93(3d
                                                                (3d Cir.
                                                                    Cir. 2000).
                                                                         2000). The
                                                                                The

 court further
 court further noted
               noted that
                     that the
                          the ADDCA
                              ADDCAserves
                                    serves as
                                           as "a
                                              "a supplement
                                                  supplement to
                                                             to the
                                                                 the national
                                                                      national

 antitrust laws,
 antitrust laws, passed
                 passed to
                        to counter-balance  the economic
                           counter -balance the economic leverage
                                                         leverage a manufacturer
                                                                    manufacturer has
                                                                                 has




                                                         10
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 17 of 45 PageID: 272




 over its
 over its ostensibly
          ostensibly independent dealers,
                     independent dealers, and
                                          and its
                                              its "control
                                                  "control over [its] product
                                                           over [its] product in
                                                                              in what
                                                                                 what

 aamounts to quasi
   mounts to quasi-integration
                   -integration toto the
                                      the retail
                                           retail level
                                                   level of
                                                         of distribution."
                                                             distribution." Ibid.
                                                                            Ibid.

         D.
         D. The
             TheNew NewJersey
                         Jersey Legislature
                                   Legislature    Has
                                                  Has Amended
                                                        Amended The The New
                                                                         New Jersey
                                                                              Jersey
             Franchise Practices
             Franchise     Practices Act Act OnOn Several
                                                   Several Occasions
                                                             Occasions   To Ensure
                                                                             Ensure
             That Motor
             That    Motor Vehicle
                            Vehicle Franchisees
                                      Franchisees    Are   Protected From
                                                      Are Protected    From Abusive
                                                                            Abusive
             Practices By Motor
             Practices       Motor Vehicle      Franchisors.
                                      Vehicle Franchisors.

         Since enacting
         Since enacting  the FPA,
                        the  FPA, the
                                  the Legislature
                                      Legislature has
                                                  has amended
                                                      amended it
                                                              it on
                                                                 on multiple
                                                                     multiple

 occasions particularly
 occasions particularly toto address the continuing
                             address the continuing disparity
                                                    disparity in
                                                              in bargaining
                                                                 bargaining power
                                                                            power in
                                                                                  in

 tthe
   he automotive
       automotive franchisor-franchisee
                   franchisor -franchisee  relationship and
                                          relationship  and rectify
                                                            rectify specific
                                                                    specific abusive
                                                                              abusive

 franchisor tactics
 franchisor  tactics inin the
                           the motor
                               motor vehicle
                                     vehicle sales
                                              sales industry.
                                                     industry. For
                                                               For example,
                                                                   example, in
                                                                            in 1989,
                                                                               1989, the
                                                                                     the

 Legislature amended
 Legislature amended the
                      the FPA by
                              by enacting
                                 enacting two
                                          two new
                                              new sections,
                                                   sections, N.J.S.A.
                                                             N.J.S.A. 56:10-7.2
                                                                      56:10-7.2

 and -7.3.
 and -7.3. InInN.J.S.A.
                N.J.S.A. 56:10-7.2,
                          56:10-7.2, the
                                      the Legislature
                                           Legislature enunciated
                                                        enunciated its
                                                                   its findings
                                                                        findings and
                                                                                 and

 declarations concerning
 declarations concerning and
                         and addressed
                             addressed the
                                       the evolving
                                           evolving nature
                                                    nature and
                                                           and continuing
                                                               continuing abuses
                                                                          abuses

 iin the motor
   n the       vehicle franchisor
         motor vehicle franchisor-franchisee
                                  -franchisee relationship:
                                              relationship:

                   This inequality
                   This     inequality         of
                                                of bargaining
                                                      bargaining       power
                                                                        power enablesenables motor  motor
                   vehicle franchisors
                   vehicle      franchisors        to compel
                                                   to   compel motor motor vehicle
                                                                               vehicle franchisees
                                                                                            fr anchisees
                  tto
                    o execute
                       execute franchises
                                     franchises        and
                                                       and related
                                                             related leases
                                                                        leases and  and agreements
                                                                                           agreements
                   which
                   which contain
                               contain       terms and
                                             terms       and conditions
                                                                conditions         that would
                                                                                   that     would not   not
                  rroutinely
                    outinely       be agreed
                                   be   agreed to    to by
                                                         by the
                                                             the motor
                                                                    motor vehicle
                                                                               vehicle franchisees
                                                                                           franchisees
                   absent the
                   absent     the compulsion
                                    compulsion and       and duress
                                                               duress which
                                                                          which arisearise out out of
                                                                                                    of the
                                                                                                        the
                  iinequality
                    nequality          of bargaining
                                      of     bargaining          power. These
                                                                 power.       These terms  terms and   and
                   conditions are
                  conditions         are detrimental
                                           detrimental toto the     the interests
                                                                         interests      of the
                                                                                        of    the motor
                                                                                                    motor
                  vehicle franchisees
                  vehicle       franchisees inin that  that they
                                                             they require
                                                                     require the the motor
                                                                                        motor vehicle
                                                                                                  vehicle
                   franchisees toto relinquish
                 franchisees               relinquish        their rights
                                                            their     rights which
                                                                                 which have  have been
                                                                                                     been
                   establishedby
                  established            by thethe "Franchise
                                                       "Franchise         Practices
                                                                           Practices         Act"
                                                                                             Act" and  and
                 ssupplemental
                    upplemental           legislationand
                                         legislation        and other
                                                                   other statutes
                                                                            statutes and and lawslaws of  of
                 tthis
                    his State.
                         State.

See P.L.
See P.L. 1989,
         1989, c.c. 24,
                    24, § 1,
                          1, eff. Feb. 6,
                             eff. Feb. 6, 1989  (West) (codified
                                          1989 (West)   (codified at N.J.S.A. 56:10-7.2).
                                                                  at N.J.S.A. 56:10-7.2).

                                                            11
                                                            11
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 18 of 45 PageID: 273




         In N.J.S.A.
         In N.J.S.A. 56:10-7.3,
                     56:10-7.3, the
                                the Legislature
                                    Legislature included
                                                 included provisions
                                                          provisions barring
                                                                     barring motor
                                                                             motor

 vehicle franchisors
 vehicle franchisors from
                     from requiring
                          requiring motor
                                    motor vehicle
                                          vehicle franchisees
                                                  franchisees toto agree
                                                                   agree to
                                                                         to certain
                                                                            certain

 tterms
   erms and
        and conditions
            conditions in franchise
                       in franchise agreements
                                    agreements oror in
                                                    in any
                                                       any leases
                                                            leases or
                                                                    or agreements
                                                                        agreements

 ancillary or
 ancillary or collateral
              collateral toto such
                              such franchises.
                                    franchises. N.J.S.A.
                                                N.J.S.A. 56:10-7.3(a)(1-3).
                                                         56:10-7.3(a)(1-3).

         Ten years
         Ten years later,
                   later, in
                          in 1999, the Legislature
                             1999, the Legislature again
                                                   again amended
                                                         amended the
                                                                 the FPA by
                                                                         by enacting
                                                                            enacting

 aa new
    new section,
        section, N.J.S.A.
                 N.J.S.A. 56:10-7.4,
                          56:10-7.4, which
                                     which prohibited
                                           prohibited additional
                                                      additional improper
                                                                 improper. activities
                                                                           activities

 bby
   y motor
     motor vehicle franchisors. 1999
           vehicle franchisors. 1999 NJ
                                     NJ Sess.
                                        Sess. Law
                                              Law Serv.
                                                  Serv. Ch.
                                                        Ch. 45
                                                            45 (Senate
                                                               (Senate 1093).
                                                                        1093).

 Among a number
 Among   number of
                of other
                    other provisions,
                           provisions, the
                                        the Legislature
                                             Legislature prohibited
                                                          prohibited motor
                                                                     motor vehicle
                                                                           vehicle

 franchisors from
 franchisors from imposing
                  imposing unreasonable
                           unreasonable performance
                                        performance standards
                                                    standards or
                                                              or unreasonable
                                                                 unreasonable

 facilities, financial,
 facilities,  financial, operating
                         operating oror other
                                        other requirements
                                              requirements upon a franchisee;
                                                           upon    franchisee; from
                                                                               from

 rrequiring franchisees toto give
   equiring franchisees      give unconditional
                                  unconditional  releases inin regard
                                                releases       regard toto any
                                                                           any FPA claims
                                                                                   claims

 tthat the franchisee
   hat the franchisee may have
                          have against the franchisor
                               against the fr anchisor in
                                                       in order
                                                          order to
                                                                to receive
                                                                   receive monies
                                                                           monies due
                                                                                  due

 tthem;
   hem; and
        and from
            from denying
                 denying franchisees
                         franchisees full
                                     full compensation
                                          compensation for recall
                                                       for recall repairs
                                                                  repairs that
                                                                          that they
                                                                               they

 perform. See
 perform. See NJ
              NJ S.
                 S. Comm.
                    Comm.State.,
                          State., S.B.
                                  S.B. 1093,
                                       1093, 11/30/1998;
                                             11/30/1998; N.J.S.A.
                                                         N.J.S.A. 56:10-7.4.
                                                                  56:10-7.4.

         IIn
           n 2011,
             2011, the
                    the Legislature
                         Legislature further
                                     further amended  the FPA
                                             amended the  FPA to
                                                              to "[define]
                                                                  "[define] the
                                                                             the

 rrelationship
   elationship and responsibilities
               and responsibilities between motor
                                    between motor vehicle
                                                  vehicle franchisors
                                                          franchisors and
                                                                      and motor
                                                                          motor

 vehicle franchisees."
 vehicle franchisees." P.L.
                       P.L. 2011
                            2011 c.
                                 c. 66,
                                    66, §§ 2;
                                           2; N.J.
                                              N.J. Assem.
                                                   Assem. Floor
                                                          Floor State.,
                                                                State., A.B.
                                                                        A.B. 3722,
                                                                             3722,

 1/20/2011.
 1/20/2011. The
            The Legislature
                 Legislature explained
                              explained that
                                        that the
                                              the amendments
                                                   amendments were
                                                              were necessary
                                                                   necessary to
                                                                             to

 modernize
 m         the FPA to
  odernize the     to address
                      address specific
                              specific abuses of power
                                       abuses of       that had
                                                 power that     recently arisen:
                                                            had recently arisen:

                 OOver the years,
                   ver the years, the
                                  the "Franchise
                                       "Franchise     Practices
                                                      Practices    Act"
                                                                   Act" has
                                                                         has been
                                                                               been
                 aamended  to keep
                   mended to  keep pace
                                    pace with
                                           with changing
                                                  changing market
                                                                market conditions
                                                                       conditions

                                                12
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 19 of 45 PageID: 274




                   and to
                   and     to address
                               address newnew threats
                                               threats to to the
                                                              the consumer
                                                                     consumer and        the public
                                                                                    and the   public
                   iinterest
                     nterest inin the
                                    the franchise
                                         franchise system.
                                                       system. RecentRecent developments
                                                                                developments        in
                                                                                                    in
                     he auto
                  tthe    auto industry      have highlighted
                                 industry have      highlighted       the unequal
                                                                      the   unequal bargaining
                                                                                        bargaining
                   position of
                  position        of dealers
                                      dealers vis-a-vis
                                                vis-a-vis       manufacturers. Dozens
                                                               manufacturers.           Dozens of   of
                  NNewew Jersey
                              Jersey new new car car dealerships
                                                        dealerships        and
                                                                            and thousands
                                                                                    thousands      of
                                                                                                    of
                   dealership
                  dealership         jobs
                                    jobs    have
                                            have    been
                                                    been    lost.
                                                            lost.    New
                                                                     New     Jersey
                                                                              Jersey   consumers
                                                                                        consumers
                   and the economy have suffered as aa result.
                  and     the   economy      have   suffered      as    result.

                   This bill
                   This     bill isis intended
                                       intended         to
                                                        to protect
                                                             protect New New Jersey
                                                                                  Jersey new  new car car
                   dealerships and
                   dealerships        and their
                                            their employees
                                                      employees from   from further
                                                                               further economic
                                                                                            economic
                   dislocation imposed
                   dislocation       imposed by     by automakers.
                                                          automakers. The  The bill bill is
                                                                                          is designed
                                                                                              designed
                  tto
                    o level
                       level thethe playing
                                      playing fieldfield on on which
                                                                 which auto
                                                                          auto franchisees
                                                                                   franchisees       and
                                                                                                     and
                   auto franchisors
                  auto     franchisors do   do business,
                                                 business, and   and toto protect
                                                                          protect the   the consumer
                                                                                            consumer
                   and the
                   and    the public
                                public interest
                                          interest       in
                                                         in aa strong
                                                                strong andand secure
                                                                                 secure franchise
                                                                                             franchise
                  ssystem
                    ystem of   of responsible
                                  responsible local  local businesses.
                                                              businesses.

 N.J.
 N.J. Assem.       State., A.B.
      Assem. Comm. State., A.B. 3722,
                                3722, 1/20/2011.
                                      1/20/2011. Among
                                                 Among other
                                                       other things,
                                                             things, the
                                                                     the 2011
                                                                         2011

 aamendments "clarifie[d] and
   mendments "clarifie[d] and reinforce[d]"
                              reinforce[d]" provisions
                                            provisions of the FPA relating
                                                       of the              to:
                                                                  relating to:

                     Unreasonable
                 •• Unreasonable     facilities,
                                     facilities, capital
                                                 capital         inventory
                                                                 inventory
                    rrequirements
                      equirements   imposedonon auto
                                  imposed         auto retailers
                                                         retailers       byby
                     automakers;
                    automakers;
                 •• Manufacturer
                     Manufacturerdemands demandsonondealers
                                                         dealerstoto sign
                                                                      sign side
                                                                              side
                     agreements or
                     agreements    or addenda,
                                       addenda, which   force dealers
                                                  which force         to give
                                                              dealers to  give up
                                                                                up
                    eessential  franchise rights;
                      ssential franchise    rights;
                 •• Unreasonable
                    Unreasonable charge
                                     charge backs
                                               backs levied
                                                      levied byby manufacturers
                                                                    manufacturers
                    against dealers
                    against  dealers in
                                      in connection
                                           connection   with  the exportation
                                                        with the    exportation    of
                                                                                   of
                    motor
                    m       vehicles, sales
                      otor vehicles,          incentive or
                                      sales incentive    or warranty
                                                            warranty audits;
                                                                        audits; and
                                                                                 and
                 •• Repurchase
                      Repurchaseobligations obligations     on onthethepart
                                                                         part ofof an
                                                                                    an autoauto
                      manufacturer
                      m  anufacturer        in inthethe case
                                                        case of of aa voluntary
                                                                         voluntary dealer
                                                                                        dealer
                    ttermination,
                       ermination,         andaa dealer's
                                          and        dealer's rights
                                                               rights inin the
                                                                            the case
                                                                                  case ofof an
                                                                                             an
                     iinvoluntary
                       nvoluntary          termination,in inthetheevent
                                         termination,                 eventofof aa sale
                                                                                      sale or or
                    ttransfer
                       ransfer of  of a franchise,
                                        franchise, and and when
                                                             when a manufacturer
                                                                      manufacturer       seeks
                                                                                         seeks
                    ttoo establish
                          establish     or
                                        or relocate
                                             relocate a newnew oror competing
                                                                     competing franchise
                                                                                   franchise
                     iin  the dealers
                       n the    dealers relevant
                                           relevant market
                                                       market area.
                                                                area. Id.
                                                                       Id.




                                                           13
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 20 of 45 PageID: 275




           E.
           E.    N.J.S.A. 56:10-7.4(h).
                 N.J.S.A.56:10-7.4(h).

           Among the
           Among the 2011
                     2011 amendments,
                           amendments, the
                                       the Legislature
                                           Legislature amended
                                                       amended N.J.S.A.
                                                               N.J.S.A. 56:10-
                                                                        56:10-

 7.4(h) to
 7.4(h) to require
           require that
                   that motor
                        motor vehicle
                              vehicle franchisors
                                      franchisors sell
                                                  sell all
                                                       all comparably
                                                           comparably equipped
                                                                      equipped motor
                                                                               motor

 vehicles toto all
 vehicles      all dealers
                   dealers in
                           in New
                              New Jersey
                                   Jersey at
                                          at the
                                              the same
                                                   same price
                                                         price without
                                                                without differential
                                                                         differential in
                                                                                      in

 discount, allowance,
 discount, allowance,credit
                      creditororbonus.
                                 bonus. P.L.
                                        P.L. 2011
                                             2011 c.c. 66,
                                                       66, §§ 2.
                                                              2. Specifically,
                                                                  Specifically, the
                                                                                the FPA

 prohibits franchisors
 prohibits franchisors "to
                        "to fail
                            fail or
                                 or refuse to sell
                                    refuse to      or offer
                                              sell or offer to
                                                            to sell
                                                               sell such
                                                                    such motor
                                                                         motor vehicles to
                                                                               vehicles to

 all motor
 all motor vehicle
           vehicle franchisees
                   franchisees at the
                               at the same
                                      same price for a comparably
                                           price for   comparably equipped
                                                                  equipped motor
                                                                           motor

 vehicle, on
 vehicle, on the
             the same
                 same terms,
                      terms, with no differential
                             with no differential inin discount,
                                                       discount, allowance,
                                                                 allowance, credit
                                                                            credit or
                                                                                   or

 bonus." N.J.S.A.
 bonus." N.J.S.A. 56:10-7.4(h)
                  56:10-7.4(h) (emphasis added).
                               (emphasis added).

           F..
           F     N.J.S.A. 56:10-7.4(1).
                 N.J.S.A.56:10-7.4(1).

           At the
           At the same
                  same time,
                       time, the
                             the Legislature
                                 Legislature amended
                                             amended N.J.S.A.
                                                     N.J.S.A. 56:10-7.4
                                                              56:10-7.4 to
                                                                        to proscribe
                                                                           proscribe

 actions by
 actions by motor
            motor vehicle
                   vehicle franchisors
                            franchisors that
                                         that compel
                                               compel franchisees
                                                       franchisees to
                                                                    to undertake
                                                                        undertake

 financially unjustified
 financially unjustified facilities
                          facilities modifications
                                     modificationsororthat
                                                       that punish
                                                            punish or
                                                                   or deny
                                                                      deny benefits
                                                                           benefits to
                                                                                    to

 dealers that
 dealers that do
              do not
                 not comply with such
                     comply with such demands.
                                      demands. N.J.
                                               N.J. Assem.
                                                    Assem. Comm.
                                                           Comm. State.,
                                                                 State., A.B.
                                                                         A.B.

 3722, 1/20/11.
 3722, 1/20/11. Specifically,
                 Specifically, aa motor
                                  motor vehicle
                                        vehicle franchisor
                                                fr anchisor violates the FPA when
                                                            violates the     when it
                                                                                  it

 sseeks:
   eeks:

                     To require
                     To      require       or
                                           or attempt
                                                attempt to   to require
                                                                 require      aa motor
                                                                                   motor vehicle
                                                                                             vehicle
                 ffranchisee
                      ranchisee to     to relocate
                                           relocate hishisfranchise
                                                            franchise or  or toto implement
                                                                                   implement any  any
                 ffacility
                      acility       or operational
                                   or    operational         modificationorortoto take
                                                            modification                    take or  or
                     withhold
                     withhold or      or threaten
                                           threaten toto take
                                                            take oror withhold
                                                                        withhold any   any action,
                                                                                             action,
                   iimpose
                      mpose or     or threaten
                                       threaten to   to impose
                                                        impose any  any penalty,
                                                                          penalty, or   or deny
                                                                                            deny or  or
                    tthreaten
                      hreaten to    to deny
                                        deny anyany benefit
                                                      benefit asas aa result
                                                                       result of of the
                                                                                    the failure
                                                                                          failure or or
                  rrefusal
                      efusal of such such motor
                                              motor vehicle      franchisee to
                                                       vehicle franchisee         to agree
                                                                                      agree toto any
                                                                                                  any
                  ssuch
                      uch relocation
                                relocation        or
                                                  or modification,
                                                       modification,       unless
                                                                             unless     the motor
                                                                                        the    motor

                                                          14
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 21 of 45 PageID: 276



                       vehicle franchisor
                       vehicle      franchisor can    can demonstrate
                                                             demonstrate that:    that:(1) (1) funds
                                                                                                 funds are  are
                       generally available
                      generally       available toto the  the franchisee
                                                                franchisee      for the
                                                                                for   the relocation
                                                                                            relocation        or
                                                                                                              or
                       modification
                       modification           on reasonable
                                             on    reasonable terms;  terms; and and (2)(2) the the motor
                                                                                                        motor
                       vehicle    franchisee will
                       vehicle franchisee            will be     able, inin the
                                                            be able,        the ordinary
                                                                                  ordinary course course of   of
                      bbusiness
                         usiness         as conducted
                                        as      conducted            by such
                                                                     by    such motor  motor vehicle  vehicle
                  ffranchisee,
                        ranchisee,        toto earn
                                               earn a    a reasonable
                                                             reasonable         return on
                                                                               return       on hishis total
                                                                                                         total
                     iinvestment
                        nvestment inin such    such facility
                                                        facility or       from such
                                                                      or from       such operational
                                                                                              operational
                      modification,
                      modification,           and the
                                             and     thefull
                                                           full return
                                                                  return of his his total
                                                                                      total investment
                                                                                               investment
                    iin n such     facility or
                           such facility             from such
                                                or from       such operational
                                                                       operational       modifications
                                                                                          modifications
                      within
                       within 10 1 D years;
                                       years; or   or (3)
                                                        (3) the
                                                              the modification
                                                                     modification        is
                                                                                         is required
                                                                                              required so    so
                    tthat    the motor
                        hat the    motor vehicle
                                              vehicle franchisee
                                                          franchisee       can
                                                                           can effectively
                                                                                 effectively        sell
                                                                                                    sell and
                                                                                                           and
                   sservice
                        ervice aa motormotor vehicle
                                                  vehicle offered
                                                                offered by  by thethe motor
                                                                                         motor vehicle
                                                                                                     vehicle
                      franchisor based
                   franchisor          based on   on the
                                                       the specific       technology of
                                                             specific technology            of the
                                                                                                 the motor
                                                                                                        motor
                     vehicle. This
                    vehicle.           This subsection
                                                 subsection         shall
                                                                    shall notnot be  be construed
                                                                                           construed        as
                                                                                                             as
                   rrequiring
                        equiring aa motor
                                        motor vehicle          franchisor to
                                                   vehicle franchisor          to guarantee
                                                                                    guarantee that  that the
                                                                                                           the
                   rreturn
                        eturn asas provided
                                     provided in    in paragraph
                                                        paragraph (2)    (2) of
                                                                             of this
                                                                                 this subsection
                                                                                        subsection will   will
                    be realized.
                    be     realized.

 N.J.S.A.
 N.J.S.A. 56:10-7.4(1)  (emphasis added).
          56:10-7.4(1) (emphasis  added).

          G.
          G. N.J.S.A.    56:10-7.4(j).
              N.J.S.A.56:10-7.4(x).

          The Legislature
          The Legislature also amended
                          also amended N.J.S.A. 56:10-7.4 in
                                       N.J.S.A. 56:10-7.4 in 2011
                                                             2011 to
                                                                  to bar
                                                                     bar franchisors
                                                                         franchisors

 from requiring
 from requiring their
                their dealers
                      dealers toto use
                                   use their
                                       their facilities
                                             facilities exclusively
                                                        exclusively for the
                                                                    for the franchisor's
                                                                            franchisor's

 brand even
 brand even where the facility
            where the facility has
                               has ample
                                   ample space
                                         space for
                                                for multiple
                                                    multiple brands
                                                             brands(dualling).
                                                                    (dualling). P.L.
                                                                                P.L.

 2011 c.c. 66,
 2011      66, §§ 2.
                  2. Specifically,
                     Specifically, the
                                   the FPA
                                       FPA prohibits
                                           prohibits a motor
                                                       motor vehicle
                                                             vehicle franchisor:
                                                                     franchisor:

                     To impose
                    To      impose or    or attempt
                                                attempt to     to impose
                                                                    impose any    any requirement,
                                                                                         requirement,
                    llimitation
                      imitation     oror regulation
                                           regulation on,     on, or
                                                                   or interfere
                                                                        interfere     or
                                                                                       or attempt
                                                                                            attempt to   to
                   iinterfere
                      nterfere     with, the
                                   with,      the manner
                                                     manner in     in which
                                                                       which aa motor motor vehicle
                                                                                                 vehicle
                 ffranchisee
                      ranchisee utilizes
                                     utilizes the       facilities atat which
                                                   the facilities          which a motor
                                                                                       motor vehicle
                                                                                                 vehicle
                     franchise isis operated,
                   franchise              operated,       including, but
                                                          including,          but not
                                                                                    not limited
                                                                                           limited to,  to,
                   rrequirements,
                      equirements,           limitations oror regulations
                                            limitations              regulationsasas toto the   the line
                                                                                                     line
                    makes
                    makes of motor motor vehicles
                                               vehicles that that maynay be     sold or
                                                                           be soft     or offered
                                                                                            offeredfor for
                  ssale     at the
                       ale at   the facility,
                                     facility, or   or to
                                                        to take
                                                            take or or withhold
                                                                        withhold or   or threaten
                                                                                           threaten to   to
                    take or
                   take       or withhold
                                  withhold any      any action,
                                                           action, impose
                                                                       impose or    or threaten
                                                                                          threaten       to
                                                                                                         to
                  iimpose
                      mpose any  any penalty,
                                        penalty, or     or deny
                                                             deny or  or threaten
                                                                          threaten       to deny
                                                                                        to   deny any nny

                                                              15
 #10306780.1(011028.097)
 #10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 22 of 45 PageID: 277




                   benefit,
                   benefit,        as aa result
                                  as      result of the    the manner
                                                                  manner in     in which
                                                                                     which the  the motor
                                                                                                      motor
                   vehicle       franchisee utilizes
                   vehicle franchisee              utilizes      his   facilities, except
                                                                  his facilities,       except that that the
                                                                                                           the
                   motor       vehicle frfranchisor
                   motor vehicle              anchisor may     may require
                                                                      require that that the
                                                                                          the portion
                                                                                                portion of   of
                  tthe
                    he facilities
                         facilities      allocated toto or
                                         allocated              or used
                                                                    used for for the
                                                                                   the motor
                                                                                          motor vehicle
                                                                                                     vehicle
                   franchise meets
                  franchise             meets the   the motor   motor vehicle vehicle franchisor's
                                                                                             franchisor's
                  rreasonable,
                    easonable,          written space
                                        written      space and   and volume
                                                                        volume requirements
                                                                                      requirements          as
                                                                                                             as
                   uniformly applied
                  uniformly           applied by  by thethe motor
                                                                motor vehicle
                                                                          vehicle franchisor.
                                                                                       franchisor.        The
                                                                                                          The
                   provisions of
                  provisions          of this
                                          this subsection
                                                 subsection shall   shall notnot apply
                                                                                   apply ifif thethe motor
                                                                                                      motor
                  vehicle franchisor
                  vehicle          franchisor and   and the   the motor
                                                                     motor vehiclevehicle franchisee
                                                                                                franchisee
                  voluntarily agree
                  voluntarily           agree toto the the requirement
                                                               requirement         and
                                                                                    and separate
                                                                                           separate and   and
                  valuable
                  valuable         consideration
                                   consideration         therefor
                                                         therefor is  is  paid.
                                                                          paid.

 N.J.S.A.
 N        56:10-7.4(j) (emphasis
  .J.S.A. 56:10-7.4(j)  (emphasis added).
                                  added).

         H.
         H. Mazda
             Mazda Implements
                        Implements AABrandBrand Experience
                                                 Experience Program
                                                               Program That
                                                                         That Creates
                                                                              Creates
             Price Differentials
            Price     Differentials   Through Discounts
                                      Through    Discounts Or
                                                            Or Bonuses
                                                                 Bonuses And
                                                                          And Denies
                                                                               Denies
             Benefits To
             Benefits     To Mazda
                                Mazda Dealers
                                       Dealers That
                                                That Do NotNot Comply
                                                                Comply With
                                                                        With Certain
                                                                              Certain
             Facility Obligations.
             Facility   Obligations.

         Despite
         D       these laws,
          espite these laws, in
                             in 2018,
                                2018, Mazda
                                      Mazda introduced
                                            introduced the Mazda
                                                       the Mazda Brand
                                                                 Brand Experience
                                                                       Experience

 Program 2.0
 Program 2.0("MBEP")
             ("MBEP") and
                      and began
                          began implementing
                                 implementingit iton
                                                   on July
                                                       July 3,3, 2018.
                                                                 2018. Appleton
                                                                       Appleton

 Cert., ~9
 Cert., ¶9 &Ems.
           & Exh. B.
                  B. The
                      The MBEP
                          MBEPestablishes
                               establishes an
                                           an elaborate
                                              elaborate two-tiered
                                                        two -tiered pricing
                                                                    pricing regime
                                                                            regime

 tthat
   hat enables
       enables Mazda
               Mazda dealers to earn
                     dealers to earn discounts
                                     discounts or
                                               or bonuses for each
                                                  bonuses for each vehicle
                                                                   vehicle a dealer
                                                                             dealer

 ssells based on
   ells based on itsits compliance
                        compliancewith
                                   withcertain
                                         certainconditions.
                                                  conditions.Id.,Id.,X10
                                                                      ¶10&&Exh.
                                                                            Exh.B.B. The
                                                                                     The

 MBEP
 M    offers these
  BEP offers  these tiered
                    tiered discounts
                           discountsoror bonuses
                                         bonuses asas a
                                                      a percentage
                                                         percentage of the
                                                                    of  the

 Manufacturer's
 Manufacturer's Suggested Retail Price
                Suggested Retail Price("MSRP")
                                       ("MSRP") on
                                                on a per
                                                     per vehicle
                                                         vehicle basis
                                                                 basis ranging
                                                                       ranging

from 6.5%
from 6.5% toto 0%
               0% depending
                  depending on
                            on the
                                the degree
                                    degree of
                                           of compliance
                                              compliance with
                                                         with the
                                                               the MBEP.
                                                                   MBEP. Id.,
                                                                         Id., ¶11
                                                                              ¶11

& Exh.
& Exh. B. Mazda
          Mazda isis only
                      only guaranteeing
                            guaranteeing payments
                                         payments under
                                                  under the
                                                        the MBEP
                                                            MBEPfor
                                                                 for compliance
                                                                     compliance

ttherewith for afour-year
  herewith for a four-year period.
                           period. Id.,
                                   Id., ¶21 & Exh.
                                        ¶21 &      B.
                                              Exh. B.




                                                             16
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 23 of 45 PageID: 278




         To qualify for any
            qualify for any payments
                            payments under
                                     under the
                                           the MBEP,
                                               MBEP,a Mazda
                                                      Mazda dealer
                                                            dealer must
                                                                   must achieve
                                                                        achieve

 sseveral base qualifiers.
   everal base qualifiers. Those
                           Those Mazda
                                 Mazda dealers
                                       dealers that
                                               that achieve
                                                    achieve all
                                                            all of
                                                                of the
                                                                   the base
                                                                       base qualifiers
                                                                            qualifiers

 are eligible
 are eligible  for two
              for   two discounts.
                        discounts. Id.,
                                   Id., ¶12 & Exh.
                                        ¶12 & Exh. B.
                                                   B. One
                                                       One isis aabrand
                                                                   brand commitment
                                                                          commitment

 element payment
 element payment based
                 based on
                       on facilities
                          facilities and other
                                     and other requirements
                                               requirements that provides
                                                            that provides up
                                                                          up toto aa

 4.5% discount.
 4.5% discount. Id.,
                Id., ¶13
                     ¶13 &
                         &Exh.
                           Exh. B.
                                B. Specifically,
                                    Specifically, Mazda
                                                  Mazda dealers
                                                         dealers that
                                                                  that have
                                                                       have an
                                                                            an

 eexclusive
   xclusive Mazda facility
            Mazda facility that
                           that incorporates
                                incorporates all
                                             all Mazda
                                                 Mazda required
                                                        required image
                                                                  image elements,
                                                                         elements,

 ssatisfies
   atisfies other
            other "base
                  "base elements"
                        elements" and
                                  and employs
                                       employs aa Dedicated
                                                   Dedicated Exclusive
                                                              Exclusive General
                                                                        General

 Manager
 Manager are
         are designated
             designated as
                        as Retail
                           Retail Evolution  ("RE") dealers
                                  Evolution ("RE")  dealers that
                                                            that qualify
                                                                 qualify for
                                                                         for the
                                                                             the full
                                                                                 full

 4.5% brand
 4.5% brand commitment
            commitmentelement
                       elementdiscount
                               discountororbonus.
                                            bonus.Id.,
                                                   Id.,¶14
                                                        ¶14&
                                                           & Exh.
                                                             Exh. B.
                                                                  B. Mazda
                                                                     Mazda

 dealers that
 dealers that satisfy
              satisfy all
                      all of these facility
                          of these facility elements
                                            elements but that do
                                                     but that do not
                                                                 not employ
                                                                     employ a Dedicated
                                                                              Dedicated

 Exclusive General
 Exclusive General Manager
                   Manager are
                           are designated
                               designated as exclusive
                                          as exclusive dealers that qualify
                                                       dealers that qualify for
                                                                            for

 2.8% of
 2.8% of the
         the 4.5%
             4.5% brand commitment element
                  brand commitment element discount
                                           discountoror bonus.
                                                         bonus. Id.,
                                                                Id., ¶15 & Exh.
                                                                     ¶15 & Exh.

 B.
 B. Mazda
     Mazda dealers
            dealers that
                     that have
                           have ananexclusive
                                      exclusive Mazda
                                                 Mazda showroom
                                                        showroom that
                                                                 that does
                                                                      does not
                                                                           not

 iincorporate
   ncorporate allall Mazda
                     Mazda required
                           required image
                                    image elements
                                          elements are
                                                   are designated
                                                        designated as
                                                                   as exclusive
                                                                       exclusive

 sshowroom dealers that
   howroom dealers  that only
                         only qualify for 1.0%
                              qualify for 1.0% of
                                               of the
                                                   the 4.5%
                                                        4.5% brand
                                                              brand commitment
                                                                     commitment

 element discount
 element discount oror bonus.
                       bonus. Id.,
                              Id., ¶16 & Exh.
                                   ¶16 &      B. Mazda
                                         Exh. B. Mazda dealers
                                                       dealers that
                                                               that do
                                                                    do not
                                                                       not have
                                                                           have an
                                                                                an

 eexclusive Mazda facility
   xclusive Mazda facility are
                           are designated
                               designated as
                                          as dual
                                             dual dealers that do
                                                  dealers that do not
                                                                  not qualify for any
                                                                      qualify for any

 portion of
 portion of the
            the 4.5%brand
                4.5% brand commitment
                           commitment element
                                      element discount
                                              discount oror bonus.
                                                            bonus. Id.,
                                                                   Id., ¶17 & Exh.
                                                                        ¶17 & Exh.

B.
Q




                                          17
                                          17
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 24 of 45 PageID: 279




         The MBEP
         The MBEPalso
                  also contains
                       contains a customer
                                  customer experience
                                           experience element
                                                      element payment
                                                              payment based
                                                                      based on
                                                                            on

 Mazda's
 Mazda's calculation
         calculation of "customer experience"
                     of "customer experience" atat the
                                                   the dealership.
                                                       dealership. It
                                                                   It provides
                                                                      provides up to aa
                                                                               up to

 2.0% discount
 2.0% discount off
               off MSRP. Id., ¶18
                   MSRP. Id., ¶18 &
                                  & Exh.
                                    Exh. B.
                                         B. Although
                                             Although RE
                                                      REdealers,
                                                         dealers, exclusive
                                                                   exclusive

 dealers, exclusive
 dealers, exclusive showroom
                     showroomdealers
                              dealersand
                                      and dual
                                           dual dealers
                                                 dealers allall are
                                                                are eligible
                                                                    eligible for
                                                                             for this
                                                                                 this

 discount, only
 discount, only those
                those Mazda
                      Mazda dealers
                            dealers that
                                     that meet
                                           meet the
                                                  the customer
                                                        customer experience
                                                                   experience

 rrequirements
   equirements each quarter
               each         receive the
                    quarter receive the 2.0%
                                        2.0% customer
                                             customer experience
                                                      experience element
                                                                 element discount
                                                                         discount

 for that
 for  that quarter.
           quarter. The
                    The others receive nothing.
                        others receive nothing. Id.,
                                                Id., ¶19 & Exh.
                                                     ¶19 & Exh. B.
                                                                B.

         IIn
           n sum,
             sum, Mazda
                  Mazda dealers
                        dealers have
                                have the           to earn
                                         potential to
                                     the potential    earn the
                                                           the following
                                                                following discounts
                                                                          discounts

((but some dealers
  but some dealers will receive less
                   will receive less or
                                     or no
                                        no discount
                                           discount atat all):
                                                         all):

       Type
       T       of Mazda
             e of  Mazda Dealer
                           Dealer                         MBEP Discount
                                                          MBEP  Discount
                     Dealer
                RE Dealer                     Up toto 6.5%
                                              U       6.5% of
                                                           of MSRP
                                                              MSRP per  vehicle sold
                                                                    er vehicle  sold
            Exclusive Dealer
            Exclusive   Dealer                Up toto 4.8%
                                              U       4.8% of
                                                           of MSRP
                                                              MSRP per  vehicle sold
                                                                    er vehicle  sold
     Exclusive Showroom
     Exclusive    Showroom Dealer
                             Dealer           Up to
                                              U  to 3.0%
                                                      3.0% of
                                                           of MSRP
                                                              MSRP per
                                                                    er vehicle  sold
                                                                        vehicle sold
               Dual Dealer
               Dual   Dealer                  Up to
                                                 to 2.0%
                                                      2.0% of
                                                           of MSRPper
                                                              MSRP per vehicle  sold
                                                                        vehicle sold

 IId., ¶20 &Ems.
   d., ¶20 & Exh. B.
                  B. For
                      For comparison
                           comparison purposes,
                                       purposes, on
                                                 on aa vehicle
                                                       vehicle with
                                                               with an
                                                                    an MSRP of
                                                                       MSRP of

 $30,000, aa 6.5%
 $30,000,    6.5% discount
                  discount comes toto $1,950
                           comes      $1,950 per
                                             per vehicle
                                                 vehicle giving
                                                         giving such
                                                                such dealers
                                                                     dealers a
                                                                             a

 ssignificant
   ignificant price advantage
              price advantageover
                              over dealers
                                    dealersthat
                                            thatreceive
                                                 receivelesser
                                                         lesserororno
                                                                    no discounts.
                                                                        discounts. For
                                                                                   For

 eexample,  the most
   xample, the  most an
                     an exclusive
                        exclusive dealer
                                  dealer can
                                         can receive
                                             receive is
                                                     is $1,440;
                                                         $1,440; an
                                                                  an exclusive
                                                                      exclusive

 sshowroom dealer $900
   howroom dealer $900 and
                       and aa dual
                              dual dealer
                                   dealer $600.
                                          $600. Dealers
                                                Dealers that
                                                        that do
                                                             do not
                                                                not qualify for the
                                                                    qualify for the

 Customer Experience
 Customer Experience discount
                     discount would
                              would receive
                                     receive $600
                                             $600 less.
                                                   less. Id., ¶20 &
                                                         Id., ¶20 & Exh.
                                                                    Exh. B.
                                                                         B.




                                            18
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 25 of 45 PageID: 280




         I.I. AtAtLeast
                    Least Two
                           TwoMazda
                                MazdaDealers
                                       Dealers Have
                                                Have Sustained
                                                      Sustained And
                                                                 And Continue
                                                                      Continue To
                                                                               To
                Sustain Harm
                Sustain   Harm Caused    The Implementation
                               Caused By The   Implementation Of The
                                                                 The MBEP.
                                                                      MBEP.

         While
         W     some Mazda
          hile some Mazda dealers
                          dealers may
                                  may earn
                                      earn levels
                                           levels of
                                                  of bonus
                                                     bonus under
                                                           under the
                                                                 the MBEP,
                                                                     MBEP, all
                                                                           all

 Mazda
 M     dealers, inin fact
  azda dealers,      fact all
                          all New
                              New Jersey
                                  Jersey citizens,
                                         citizens, are
                                                   are impacted
                                                       impacted by
                                                                by Mazda's
                                                                   Mazda's frontal
                                                                            frontal

 violation of
 violation of the
               the laws
                   laws of
                        of New Jersey
                               Jersey and
                                      and of
                                          of the
                                             the treadmill
                                                  treadmill dealers are put
                                                            dealers are put on
                                                                            on to
                                                                               to

 constantly try
 constantly  try toto qualify for the
                      qualify for the discounts.
                                      discounts. But,
                                                  But, more
                                                        more specifically,
                                                              specifically, Maxon
                                                                            Maxon Auto
                                                                                  Auto

 Enterprises d/b/a
 Enterprises d/b/a Maxon
                   Maxon Mazda
                         Mazda("Maxon")
                               ("Maxon")isis aa Mazda
                                                Mazda dealer
                                                      dealer in
                                                             in Union,
                                                                Union, New
                                                                       New

 JJersey and aa member
   ersey and           of NJ
                member of NJ CAR.
                             CAR. Certification
                                   Certification of
                                                 of Michael
                                                    Michael J.
                                                            J. Ciasulli
                                                                Ciasulli in
                                                                         in

 Opposition
 Opposition toto Mazda's
                 Mazda's Motion
                         Motion to
                                to Dismiss
                                   Dismiss dated
                                           dated November
                                                 November 30,
                                                          30, 2018
                                                              2018 ("Ciasulli
                                                                   ("Ciasulli

 Cert."), ¶¶2-3.
 Cert."), ¶¶2-3. Maxon
                 Maxon is
                        is presently
                           presently aa dual
                                        dual dealer,
                                             dealer, and
                                                     and thus
                                                         thus does
                                                              does not
                                                                   not qualify
                                                                       qualify for
                                                                               for any
                                                                                   any

 portion of
 portion of the
            the 4.5%
                4.5% brand
                     brand commitment
                           commitmentelement
                                      elementdiscount
                                              discountororbonus.
                                                           bonus.Id.,
                                                                  Id.,¶6.
                                                                       ¶6. As a

 rresult, Maxon has
   esult, Maxon has already lost out
                    already lost out on
                                     on thousands
                                        thousands of
                                                  of dollars
                                                     dollars in
                                                             in discount
                                                                discount or
                                                                         or bonus
                                                                            bonus

 payments and
 payments and on
              on the
                 the opportunity
                     opportunity to compete
                                 to compete for
                                            for sales
                                                sales with
                                                      with qualifying
                                                           qualifying dealers
                                                                      dealers by
                                                                              by

 llowering prices based
   owering prices based on
                        on receipt
                            receiptofofthose
                                        thosediscounts
                                              discountsororbonuses.
                                                            bonuses. Id.,
                                                                     Id., ¶7.
                                                                          ¶7.

         IIn
           n order
             order to
                   to construct
                      construct an
                                an exclusive
                                   exclusive Mazda facility and
                                             Mazda facility and qualify
                                                                qualify for
                                                                        for atat least
                                                                                 least a

portion of
portion of the
           the 4.5%
               4.5% brand
                    brand commitment
                          commitment element
                                     element discount
                                             discount or
                                                      or bonus,
                                                         bonus, Maxon
                                                                Maxon would
                                                                      would

need to
need to first
        first acquire
              acquire property
                      property to
                               to satisfy
                                  satisfy Mazda's
                                          Mazda's acreage
                                                  acreage requirement (which it
                                                          requirement (which it may

not even
not even be
         be able
            able to
                 to buy)
                     buy) and
                           and then
                                then undertake
                                      undertake the
                                                 the construction
                                                      construction of
                                                                   of aa much
                                                                         much larger
                                                                               larger

facility. Id.,
facility. Id., ¶8.
               ¶8. Maxon
                   Maxonwould
                         would need
                                need to
                                      to spend
                                          spend approximately
                                                 approximately $12-14
                                                               $12-14 million
                                                                      million to
                                                                              to take
                                                                                 take

tthese
  hese extraordinary
       extraordinary actions, monies
                     actions, monies that
                                      that simply
                                           simply are
                                                  are not
                                                      not available
                                                          available to Maxon
                                                                    to Maxon at
                                                                             at this
                                                                                this

ttime.
  ime. Id.,
        Id., ¶9.
             ¶9. Additionally,
                  Additionally, Maxon
                                Maxon would
                                      would not
                                             not make
                                                 make aa reasonable
                                                          reasonable return
                                                                     return on such
                                                                               such an
                                                                                    an

                                           19
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 26 of 45 PageID: 281




 investment by
 investment  by taking
                 taking such
                        such action
                             action because
                                    because itit would
                                                 would not
                                                       not generate
                                                            generate profits
                                                                     profits from
                                                                             from

 additional sales
 additional sales and
                  and recoup
                      recoup discounts
                             discounts or bonuses
                                       or bonuses in
                                                  in an
                                                     an amount
                                                        amount even
                                                               even approaching
                                                                    approaching

 $$12-14
   12-14 million
         million during the
                 during the four-year
                            four-year period
                                      period during
                                             during which
                                                    which these
                                                          these discounts
                                                                discounts or
                                                                          or

 bonuses are
 bonuses  are guaranteed.
              guaranteed. Id.,
                          Id. ¶10.
                               ¶10. Mazda
                                     Mazdanever
                                           never provided
                                                  provided Maxon
                                                           Maxon with
                                                                 with any
                                                                      any

 jjustification
   ustification for making
                for making modifications
                           modifications necessary toto qualify
                                         necessary      qualify for
                                                                for any
                                                                    any portion of the
                                                                        portion of the

 4.5% brand commitment
 4.5%brand  commitment element
                       element discount
                               discount oror bonus.
                                             bonus. Id., ¶11.
                                                    Id., ~11.

         SIL, LLC d/b/a
         SIL,     d/b/a Irwin
                        Irwin Mazda ("Irwin") isis aa Mazda
                              Mazda ("Irwin")         Mazda dealer
                                                             dealer in
                                                                     in Freehold
                                                                         Freehold

 Township, New
 Township, New Jersey
                Jersey and
                       and aa member
                              member of
                                     of NJ
                                        NJ CAR.
                                           CAR. Certification
                                                Certification of
                                                              of Shelly
                                                                 Shelly Irwin
                                                                        Irwin

 LoCascio inin Opposition
 LoCascio      Opposition toto Mazda's
                               Mazda's Motion
                                       Motion to
                                              to Dismiss
                                                 Dismiss dated
                                                         dated December
                                                               December 3,
                                                                        3, 2018
                                                                           2018

 ("LoCascio Cert."),
("LoCascio  Cert."), ~~2-3.
                     ¶¶2-3. Irwin
                             Irwin isis presently
                                         presently an
                                                    an exclusive
                                                        exclusive showroom
                                                                  showroom dealer
                                                                           dealer that
                                                                                  that

 only qualifies
 only qualifies for 1.0%
                for 1.0% of
                         of the
                            the 4.5% brand commitment
                                4.5%brand  commitment element
                                                      element discount
                                                              discount or
                                                                       or bonus,
                                                                          bonus,

 and has
 and has already
         already lost
                 lost out
                      out on
                          on thousands
                             thousands of
                                       of dollars
                                          dollars in
                                                  in discount
                                                     discount or
                                                              or bonus
                                                                 bonus payments
                                                                       payments and
                                                                                and

    the opportunity
 on the opportunity to compete
                    to compete for
                               for sales
                                   sales with
                                         with qualifying
                                              qualifying dealers
                                                         dealers by lowering
                                                                    lowering prices
                                                                             prices

 based on
 based on receipt
          receipt of
                  of those
                      those discounts
                            discounts oror bonuses.
                                           bonuses. Id., ¶¶5-6.
                                                    Id., ¶¶5-6.

         IIn
           n order
             order to
                   to qualify
                      qualify for
                              for aa greater
                                      greater portion
                                               portion of
                                                       of the
                                                           the 4.5%
                                                                4.5% brand
                                                                      brand commitment
                                                                             commitment

 element discount
 element discount or
                  or bonus,
                     bonus, Irwin
                            Irwin would
                                  would need
                                        need to
                                             to completely
                                                completely remove
                                                           remove the
                                                                  the existing
                                                                      existing

facade of
facade of its
          its facility
              facility and
                       and replace
                           replace itit with
                                        with different
                                             different materials,
                                                       materials, and
                                                                  and entirely
                                                                      entirely renovate
                                                                               renovate

 tthe interior of
   he interior of the
                  the facility
                      facility toto comply
                                    comply with
                                           with Mazda's
                                                Mazda's"jewel
                                                        "jewel case"
                                                                case" design.
                                                                      design. Id.,
                                                                              Id., ¶7.
                                                                                   ¶7.

 Irwin cannot
 Irwin cannot renovate
              renovate the
                       the interior
                           interior of
                                    of its
                                       its facility
                                           facility into
                                                    into a "jewel
                                                           "jewel case"
                                                                  case" design
                                                                        design because
                                                                               because

Freehold will
Freehold will not
              not permit
                  permit it.it. Id.,
                                Id., ¶9.
                                     ¶9. Consequently,
                                          Consequently, Irwin
                                                         Irwin will
                                                               will never
                                                                    never be
                                                                          be eligible
                                                                             eligible for
                                                                                      for


                                           20
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 27 of 45 PageID: 282




 any percentage
 any percentage beyond
                beyond 1.0%
                       1.0% of
                            of the
                               the 4.5%
                                   4.5% brand
                                        brand commitment
                                              commitment element
                                                         element discount
                                                                 discount or
                                                                          or

 bonus under
 bonus underthe
             the MBEP.
                 MBEP. Id.,
                       Id., ¶10.  Even ifif Irwin
                            ¶10. Even        Irwin could
                                                    could comply
                                                           comply with
                                                                  with all
                                                                       all of
                                                                           of the
                                                                              the

 MBEP
 M    requirements,Irwin
  BEP requirements,  Irwinwould
                          wouldnot
                                not make
                                    make aa reasonable
                                            reasonable  return on
                                                       return  on such
                                                                  such an
                                                                       an

 iinvestment
   nvestment by taking
             by taking such
                       such action
                            action because
                                   because it
                                           it would
                                              would not
                                                    not generate
                                                         generate profits
                                                                   profits from
                                                                            fr om

 additional sales
 additional       and recoup
            sales and recoup discounts
                             discounts or
                                       or bonuses
                                          bonuses in an amount
                                                  in an amount nearing
                                                               nearing the
                                                                       the amounts
                                                                           amounts

 needed to
 needed to have
           have the
                the renovations
                     renovations made
                                 made during
                                      during the
                                              the four-year
                                                   four-year period
                                                             period during
                                                                    during which
                                                                           which

 tthese discounts or
   hese discounts or bonuses
                     bonuses are
                              are guaranteed.
                                  guaranteed. Id., ¶11. Mazda
                                              Id., ¶11. Mazda never
                                                               never provided
                                                                     provided Irwin
                                                                              Irwin

 with
 with any justification for
      any justification for making
                            making the
                                   the modifications
                                       modifications necessary
                                                     necessary toto qualify
                                                                    qualify for
                                                                            for any
                                                                                any

 llarger portion of
   arger portion of the
                     the 4.5%brand
                         4.5% brand commitment
                                    commitment element
                                               element discount
                                                       discount oror bonus.
                                                                     bonus. Id.,
                                                                            Id., ¶12.
                                                                                 ¶12.

         J.
         J.    NJ CAR
               NJ CARFilesFiles The
                                The Present
                                    Present Action
                                               Action Alleging
                                                      Alleging That
                                                                That The
                                                                      The Mazda
                                                                          Mazda Brand
                                                                                Brand
               Experience Program
               Experience     Program Violates
                                       Violates The   Franchise Practices
                                                  The Franchise  Practices Act.
                                                                           Act.

         On
         On October 2, 2018,
            October 2, 2018, NJ
                             NJ CAR
                                CARfiled
                                    filed this
                                           this lawsuit
                                                 lawsuit seeking
                                                          seeking aa declaratory
                                                                      declaratory

jjudgment  that the
  udgment that   the MBEP violates
                          violatesthe
                                   the FPA
                                       FPA on
                                           on its
                                              its face,
                                                   face, and
                                                          and that
                                                               that Mazda's
                                                                    Mazda's

 iimplementation
   mplementation of the
                 of  the MBEP
                         MBEP inin New
                                   New Jersey
                                       Jersey isis thus
                                                    thus unlawful.
                                                         unlawful. NJ CAR
                                                                      CARalso
                                                                          also seeks
                                                                               seeks

 an injunction
 an injunction restraining Mazda
               restraining Mazda from
                                  from continuing
                                       continuingtoto apply
                                                      apply the
                                                             the MBEP
                                                                 MBEP in
                                                                      in New
                                                                         New

 JJersey.
   ersey. Id.,
          Id., Exh.
               Exh. D.
                    D. NJ
                        NJCAR
                           CARcontends
                               contends that
                                         that the
                                               the MBEP
                                                   MBEPviolates
                                                        violates the
                                                                 the three
                                                                     three provisions
                                                                           provisions

of the
of the FPA quoted
           quoted above:
                  above:

    •• The
        The MBEP's
              MBEP's provision
                          provision of of per-vehicle
                                           per -vehicle discounts
                                                            discounts to    to Mazda
                                                                               Mazda dealers
                                                                                         dealers based
                                                                                                    based on  on
       ttheir
         heir level
                  level of
                         of achievement
                               achievement       of
                                                 of certain
                                                       certain criteria
                                                                   criteria    creates
                                                                                creates vehicle
                                                                                             vehicle priceprice
        differentials up
       differentials     up to
                            to 6.5%
                                6.5% ofof the
                                          the MSRP
                                                MSRPper    per vehicle
                                                                vehicle amongamong dealers
                                                                                      dealers inin violation
                                                                                                    violation
       of N.J.S.A.      56:10-7.4(h);
            N.J.S.A. 56:10-7.4(h);

      The MBEP's
   •• The  MBEP's denial
                     denial of
                            of aa benefit
                                   benefit (i.e.,
                                             (i.e., aaper-vehicle
                                                       per-vehicle discount
                                                                    discount or  or bonus)
                                                                                    bonus) to
                                                                                            to
      Mazda
      M      dealers that
        azda dealers    that do
                             do not
                                  not provide
                                         provide or  or construct
                                                         construct an
                                                                    an exclusive,
                                                                         exclusive,   image-
                                                                                       image -

                                                      21
                                                      21
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 28 of 45 PageID: 283



         compliant facility,
         compliant       facility, notwithstanding
                                     notwithstandingMazda's   Mazda'sfailure
                                                                           failuretoto even
                                                                                          even attempt
                                                                                                 attempt to  to
         demonstrate inin the
         demonstrate         the MBEP
                                  MBEP that  that the
                                                   the costs
                                                          costs of
                                                                of such
                                                                    such facilities
                                                                           facilities   can
                                                                                        can be  justified by
                                                                                             be justified    by
         Mazda
         M         dealers, or
           azda dealers,      or toto offer
                                       offer exemptions
                                                exemptions to    to dealers
                                                                     dealers who   who cannot
                                                                                        cannot reasonably
                                                                                                  reasonably
         comply, violates
         comply,    violates N.J.S.A.
                               N.J.S.A. 56:10-7.4(1);
                                            56:10-7.4(1);     and
                                                              and

    •• The
        The MBEP's
               MBEP's denial
                          denial of    of aa benefit
                                              benefit (i.e.,
                                                        (i.e., aaper-vehicle
                                                                   per-vehicle discount
                                                                                  discount or  or bonus)
                                                                                                    bonus) to   to
       MMazda    dealers that
           azda dealers     that do   do not
                                           not provide
                                                 provide or construct
                                                              or  construct  an
                                                                              an exclusive
                                                                                   exclusive    facility
                                                                                                 facility     but
                                                                                                              but
       rrather  use their
         ather use  their facilities
                            facilities      for
                                            for multiple
                                                 multiple brands        (dual) violates
                                                               brands (dual)   violates N.J.S.A.
                                                                                           N.J.S.A. 56:10-56:10-
        7.4(j).
       7.4(j).

 IId., Exh. D
   d., Exh. D atat ¶28.
                   ¶28.

                                     STANDARDOF
                                     STANDARDOFREVIEW
                                                REVIEW

         Pursuant toto F.R.C.P.
         Pursuant               56, summary
                       F.R.C.P. 56,          judgment should
                                    summary judgment  should be
                                                             be entered
                                                                entered where "the
                                                                        where "the

 pleadings, depositions,
 pleadings, depositions, answers
                         answers toto interrogatories
                                      interrogatories and
                                                      and admissions
                                                          admissions on file,
                                                                     on file, together
                                                                              together

 with
 with affidavits,
      affidavits, ifif any,
                       any, show
                            show that
                                 that there
                                      there isis no
                                                 no genuine
                                                    genuine issue
                                                            issue as
                                                                  as to
                                                                     to any
                                                                        any material
                                                                            material fact
                                                                                     fact

 and that
 and that the
          the moving
              moving party
                     party isis entitled
                                entitled toto aajudgment
                                                 judgment asas aa matter
                                                                  matter of
                                                                         of law."
                                                                             law." Anderson
                                                                                   Anderson

 v. Liberty
 v. Liberty Lobbv,
            Lobby, Inc.,
                   Inc., 477
                         477 U.S.
                             U.S. 242,
                                  242, 250-52 (1986); Saldana
                                       250-52 (1986); Saldana v.
                                                              v. Kmart
                                                                 Kmart Corp.,
                                                                       Corp., 260
                                                                              260

 F.3d 228,
 F.3d 228, 231-32
           231-32(3d
                  (3d Cir.
                      Cir. 2001).
                           2001). A
                                  A"material
                                    "material fact"
                                              fact" is
                                                    is one
                                                       one that
                                                            that will
                                                                 will affect
                                                                      affect the
                                                                             the

 outcomeofof the
 outcome      the lawsuit
                   lawsuit under
                            undergoverning
                                  governinglaw.
                                             law. Anderson,
                                                  Anderson,477
                                                            477U.S.
                                                                U.S.atat248.
                                                                         248. A
                                                                              A

 plaintiff's summary
 plaintiff's          judgment motion
             summary judgment          "will not
                               motion "will  not be
                                                 be defeated
                                                    defeated by
                                                             by `the
                                                                 'the mere existence'
                                                                      mere existence'

 of some
 of some disputed
         disputed facts"
                   facts"that
                          that are
                                are unrelated
                                     unrelatedtotothetheissues
                                                          issuesatathand.
                                                                     hand. Ibid.
                                                                            Ibid. Where,
                                                                                  Where, as
                                                                                         as

 here, "the
 here, "the record
            record taken
                   taken as
                         as a whole could not
                              whole could not lead
                                              lead aa rational trier of
                                                      rational trier of fact
                                                                        fact to
                                                                             to find
                                                                                find for
                                                                                     for

 tthe nonmoving party,
   he nonmoving party, there
                        there isis no
                                   no genuine
                                      genuine issue
                                               issue for
                                                      for trial."
                                                           trial." Matsushita
                                                                   Matsushita Elec.
                                                                              Elec. Indus.
                                                                                    Indus.

 Co. v.
 Co. v. Zenith
        Zenith Radio
               Radio Corp.,
                     Corp., 475
                            475 U.S.
                                U.S. 574,
                                     574, 587
                                          587 (1986).
                                               (1986).




                                                      22
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 29 of 45 PageID: 284




                                   LEGAL ARGUMENT
                                   LEGAL ARGUMENT

                                           POINT II
                                           POINT

                  THIS COURT
                  THIS COURTHAS    JURISDICTION TO
                             HASJURISDICTION       TOGRANT
                                                      GRANTA A
                  DECLARATORY
                  DECLARATORY     JUDGMENTIN
                                 JUDGMENT      IN FAVOR
                                                  FAVOR OF
                                                        OF NJ
                  CAR STATING
                       STATING THAT
                                 THAT THE
                                       THE MBEP
                                              MBEPVIOLATES
                                                     VIOLATES
                  THE FPA AND
                  THE          THAT ITS
                          ANDTHAT    ITS IMPLEMENTATION
                                         IMPLEMENTATION IN  IN
                  NEW
                  NEWJERSEY ISIS UNLAWFUL,
                                 UNLAWFUL,AND  AND TO
                                                    TO ENJOIN
                                                       ENJOIN
                  MAZDA
                  M      FROM APPLYINGIT
                    AZDAFROM              IT IN
                                             IN NEW
                                                NEW JERSEY
                                                     JERSEY

         Pursuant to
         Pursuant to the
                     the Declaratory
                         Declaratory Judgment
                                     Judgment Act,
                                              Act, parties
                                                   parties such
                                                           such as
                                                                as NJ CAR
                                                                      CARmay seek
                                                                             seek

 aa judgment
    judgment declaring
             declaring rights
                        rights inin cases
                                    cases of
                                          of actual
                                             actual controversy.
                                                    controversy. Under
                                                                 Under 28
                                                                       28 U.S.C.
                                                                          U.S.C. §

 2201(a), "[i]n
 2201(a),  "[i]n aa case
                    case of
                         of actual
                            actual controversy
                                   controversy within itsits jurisdiction
                                               within         jurisdiction. .. . .any
                                                                                  . any court
                                                                                        court of
                                                                                              of

 tthe
   he United
      United States,
             States, upon the filing
                     upon the filing of
                                     of an
                                        an appropriate
                                           appropriate pleading,
                                                       pleading, may declare the rights
                                                                     declare the rights

 and other
 and other legal
           legal relations
                 relations of any
                              any interested
                                  interested party
                                             party seeking
                                                   seeking such
                                                           such declaration,
                                                                declaration, whether
                                                                             whether

 or not
 or     further relief
    not further relief isis or
                            or could
                               could be
                                     be sought."
                                        sought." "The
                                                 "The question
                                                      question in
                                                               in each
                                                                  each case
                                                                       case is
                                                                            is whether
                                                                               whether

 tthe
   he facts
      facts alleged,
            alleged, under
                     under all
                           all the
                                the circumstances,
                                     circumstances, show that
                                                    show that there
                                                              there is
                                                                    is aa substantial
                                                                           substantial

 controversy between
 controversy between parties
                     parties having
                             having adverse legal interests,
                                    adverse legal interests, of
                                                             of sufficient
                                                                sufficient immediacy
                                                                           immediacy

 and reality
 and reality toto warrant the issuance
                  warrant the issuance of
                                       of aa declaratory
                                             declaratory  judgment." MedImmune,
                                                         judgment."             Inc.
                                                                     MedImmune, Inc.

 v. Genentech,
 v. Genentech, Inc.,
               Inc., 549
                     549 U.S.
                         U.S. 118,
                              118, 127  (2007).
                                   127 (2007).

         To demonstrate
         To demonstrate aa case
                           case or
                                or controversy,
                                    controversy, aa plaintiff
                                                     plaintiff must
                                                               must first
                                                                     first establish
                                                                            establish

 standing. Lujan
 standing. Lujan v.
                 v. Defenders
                    Defenders of Wildlife,
                              of Wildlife, 504
                                            504 U.S.
                                                U.S. 555,
                                                      555, 560
                                                            560(1992).
                                                                (1992). An
                                                                        An

association has
association has standing
                standing toto bring
                              bring claims
                                    claims on
                                           on behalf
                                              behalf of
                                                     of its
                                                        its members when "(a)
                                                            members when "(a) its
                                                                              its

 members
 members would otherwise have
         would otherwise have standing
                              standing toto sue
                                            sue in
                                                in their
                                                   their own right;
                                                             right; (b)
                                                                     (b) the
                                                                         the interests
                                                                             interests

iitt seeks
     seeks to
           to protect
              protect are
                      are germane
                          germane to
                                  to the
                                     the organization's
                                         organization's purpose;
                                                        purpose; and  (c) neither
                                                                 and (c)          the
                                                                          neither the


                                              23
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 30 of 45 PageID: 285




 claim asserted
 claim asserted nor the
                nor the relief
                         relief requested
                                 requested requires
                                            requires the
                                                      the participation
                                                           participation of
                                                                         of individual
                                                                             individual

 members
 members inin the
              the lawsuit."
                  lawsuit." Hunt
                            Hunt v.
                                  v. Wash.
                                     Wash. Apple
                                           Apple Adver.
                                                 Adver. Comm'n,
                                                        Comm'n, 432
                                                                432 U.S.
                                                                    U.S. 333,
                                                                         333,

 343 (1977);
 343  (1977); F.R.C.P.
              F.R.C.P. 17(a).
                       17(a).

         As set
         As set forth
                forth in
                      in detail in its
                         detail in its brief
                                       brief in
                                             in opposition
                                                opposition to Mazda's
                                                           to Mazda's motion
                                                                      motion to
                                                                             to dismiss
                                                                                dismiss

((Docket Entry 12),
  Docket Entry 12), NJ CAR
                       CAR has
                           has associational
                               associational standing
                                             standing to
                                                      to prosecute
                                                         prosecute the
                                                                   the controversy
                                                                       controversy

 before the
 before the Court
            Court on
                  on behalf of its
                     behalf of its Mazda dealer members
                                   Mazda dealer         in New Jersey,
                                                members in             as NJ CAR
                                                               Jersey, as    CAR

 ssatisfies each of
   atisfies each of the
                    the Hunt
                        Hunt factors.
                             factors.

         IIn
           n addition
             addition toto standing,
                           standing, the
                                      the case
                                          case must
                                               must be
                                                    be ripe
                                                       ripe for
                                                            for judicial
                                                                 judicial review.
                                                                           review. Ripeness
                                                                                   Ripeness

focuses on
focuses on whether the conduct
           whether the         of the
                       conduct of the defendant
                                      defendant harmed,
                                                harmed, isis harming,
                                                             harming, or
                                                                      or will
                                                                         will harm
                                                                              harm

 llegal interests of
   egal interests of the
                     the plaintiff,
                         plaintiff, and
                                    and the question presented
                                        the question presented involves aa question
                                                               involves             of
                                                                           question of

llaw, as to
  aw, as to which
            which postponement
                  postponement of a decision
                               of   decision would
                                             would cause
                                                   cause a substantial
                                                           substantial hardship on
                                                                       hardship on

tthe party seeking
  he party seeking the
                   the declaratory
                       declaratory judgment.
                                    judgment. Abbott
                                              Abbott Labs
                                                     Labs v.
                                                          v. Gardner,
                                                             Gardner, 387
                                                                      387 U.S.
                                                                          U.S. 136,
                                                                               136,

 148-49  (1967). Thus,
 148-49 (1967).  Thus, in
                        in order
                           order to
                                  to have
                                      have aa justiciable
                                               justiciable controversy
                                                           controversy within
                                                                       within Article
                                                                              Article III,
                                                                                      III,

tthere
  here must
       must be
            be an
               an "actual
                  "actual controversy;"
                          controversy;" a dispute
                                          dispute that
                                                  that is
                                                        is "definite
                                                           "definite and
                                                                     and concrete,
                                                                          concrete,

ttouching the legal
  ouching the legal relations
                    relations of
                              of parties having adverse
                                 parties having         legal interests;
                                                adverse legal interests; and it
                                                                         and it must
                                                                                must be
                                                                                     be

rreal
  eal and
      and substantial
          substantial and admit
                      and admit specific
                                specific relief through
                                         relief through aa decree
                                                           decree of
                                                                  of aa conclusive
                                                                         conclusive

ccharacter."
  haracter." Medlmmune,
             MedImmune, 549
                        549 U.S.
                            U.S. at
                                 at 127.
                                    127.

         NJ CAR
         NJ CAR has
                has also
                     also demonstrated
                           demonstrated  that aa ripe
                                        that      ripe controversy
                                                        controversy exists toto be
                                                                    exists      be

adjudicated by
adjudicated by the
                the Court,
                    Court, as
                           as Mazda's
                              Mazda's conduct
                                      conduct has
                                              has harmed,
                                                  harmed, is
                                                          is harming
                                                             harming and
                                                                     and will
                                                                         will

continue toto harm
continue      harm members of NJ
                   members of NJ CAR
                                 CARsubject  to the
                                     subject to the MBEP,
                                                    MBEP, as
                                                          as Mazda
                                                             Mazda began
                                                                   began


                                            24
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 31 of 45 PageID: 286




 implementing the
 implementing  the MBEP
                   MBEP five
                        five months ago in
                             months ago in July
                                           July 2018
                                                2018 and
                                                     and presently
                                                         presently continues to
                                                                   continues to

 iimplement
   mplement it.it. The
                    The questions
                         questions presented
                                    presented by
                                               by NJ
                                                   NJCAR
                                                      CAR— whether the
                                                         —whether  the MBEP
                                                                       MBEPviolates
                                                                            violates

 tthe
   he FPA, and,
           and, specifically,
                specifically, N.J.S.A.
                              N.J.S.A. 56:10-7.4(h),
                                        56:10-7.4(h), (j)
                                                       (j) and
                                                            and (1)
                                                                 (1) — are questions
                                                                     —are  questions of
                                                                                     of law
                                                                                        law

 aappropriately
   ppropriately before the
                before  the Court.
                            Court. Lastly,
                                   Lastly, postponement
                                           postponement of
                                                        of aa decision
                                                              decision would
                                                                       would impose
                                                                             impose

 aa hardship
    hardship on
             on NJ
                NJ CAR
                   CARMazda
                       Mazda members
                             members because  the MBEP
                                     because the       has the
                                                  MBEP has the effect
                                                               effect of
                                                                      of

 coercing them
 coercing them toto commit
                    commit a substantial
                              substantial amount
                                          amount of
                                                 of resources
                                                     resources to
                                                               to make
                                                                  make material
                                                                       material

 cchanges to their
   hanges to their facilities
                   facilities and
                              and employment structures toto simply
                                  employment structures      simply be
                                                                    be able
                                                                       able to
                                                                            to remain
                                                                               remain

 competitive with
 competitive with other
                  other dealers
                        dealers or
                                or causes
                                   causes significant
                                          significant competitive
                                                      competitive disadvantage
                                                                  disadvantage for
                                                                               for

 tthose, including Maxon
   hose, including       and Irwin,
                   Maxon and Irwin, who are
                                        are not
                                            not inin compliance.
                                                     compliance.

         NJ CAR
         NJ CAR isis also
                     also entitled to an
                          entitled to an injunction
                                         injunction under the Declaratory
                                                    under the Declaratory Judgment
                                                                          Judgment Act
                                                                                   Act

 eenjoining
   njoining Mazda from
            Mazda  from continuing
                        continuingtoto implement
                                       implementthe
                                                 the MBEP
                                                     MBEP inin New Jersey
                                                                   Jersey in
                                                                          in

 violation of
 violation of itsits members'
                     members' rights.
                              rights. Under
                                      Under 28
                                            28 U.S.C.
                                               U.S.C. §§ 2202,
                                                         2202, the
                                                                the Court
                                                                    Court may
                                                                          may issue
                                                                              issue

"further necessary
"further necessary or
                   or proper
                      proper relief
                             relief based
                                    based on
                                          on a declaratory
                                               declaratory judgment or
                                                           judgment or decree,
                                                                       decree, after
                                                                               after

 rreasonable
   easonable notice and
             notice and hearing,
                        hearing, against any adverse
                                 against any adverse party
                                                     party whose
                                                           whose rights
                                                                 rights have
                                                                        have been
                                                                             been

 determined by
 determined by such
               such judgment."
                     judgment." ItIt isis well
                                          well established
                                                established that
                                                             that aa declaratory
                                                                      declaratory judgment
                                                                                  judgment

 may
 may be "used as
     be "used as a predicate
                   predicate to
                             to further
                                further relief, including an
                                        relief, including an injunction."
                                                              injunction." Powell
                                                                           Powell v.
                                                                                  v.

 McCormack,
 M          395 U.S.
  cCormack, 395 U.S. 486,
                     486, 499
                          499 (1969);
                              (1969); see
                                      see also
                                          also Chemical
                                               Chemical Leaman
                                                        Leaman Tank
                                                               Tank Lines,
                                                                    Lines

 IInc.
   nc. v.
       v. Aetna
          Aetna Cas. & Sur. Co.,
                Cas. &Sur.  Co., 177
                                 177 F.3d
                                     F.3d 210,
                                          210, 221 (3d Cir.
                                               221 (3d Cir. 1999) (holding that
                                                            1999) (holding that aa

 declaratory judgment
 declaratory  judgment may be
                           be supplemented
                              supplemented by either damages
                                           by either damages or
                                                             or equitable
                                                                equitable reliet~.
                                                                          relief).




                                            25
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 32 of 45 PageID: 287




         The Court
         The Court thus
                   thus has jurisdiction to
                        has jurisdiction    enter a declaratory
                                         to enter   declaratory judgment asserting
                                                                judgment asserting that
                                                                                   that

 tthe
   he MBEP
      MBEPviolates
           violates the FPA,
                    the FPA, that
                             that Mazda's  continuing
                                  Mazda's continuing  implementation
                                                      implementation ofof itit is
                                                                               is

 unlawful, and
 unlawful,     enjoining Mazda
           and enjoining       from implementing
                         Mazda from implementing it in New
                                                 it in New Jersey.
                                                           Jersey.

                                       POINT
                                       POINT IIII

                   THE   COURT SHOULD
                   THE COURT       SHOULD GRANT
                                              GRANT A  A
                  D ECLARATORYJUDGMENT
                   DECLARATORY  JUDGMENTININ FAVOR
                                             FAVOR OF
                                                   OF NJ
                   CAR AND
                   CAR   AND ENJOIN
                                ENJOIN MAZDA
                                         MAZDAFROM FROM
                  IIMPLEMENTING
                    MPLEMENTING THE
                                THEMBEP IN NEW
                                    MBEPIN NEW JERSEY

         Mazda's
         Mazda's MBEP, on
                       on its
                          its face,
                              face, violates
                                    violates several provisions
                                             several provisionsofofthe
                                                                    theFPA.
                                                                        FPA. The
                                                                             The

 MBEP
 MBEP provides for the
      provides for     sale of
                   the sale of comparably
                               comparably equipped
                                          equipped vehicles to dealers
                                                   vehicles to         in New
                                                               dealers in

 JJersey at different
   ersey at different prices
                      prices based
                             based on discounts
                                   on discounts or bonuses
                                                or         in violation
                                                   bonuses in violation of N.J.S.A.
                                                                           N.J.S.A.

 56:10-7.4(h). ItIt also
 56:10-7.4(h).       also coerces
                          coerces dealers
                                  dealers into
                                           into unjustifiably
                                                unjustifiably spending
                                                              spending sums
                                                                       sums of
                                                                            of money to
                                                                               money to

"improve" their
"improve" their facilities
                facilities and
                           and make
                               make them
                                    them exclusive
                                         exclusive to Mazda
                                                   to Mazda simply so they
                                                            simply so they can
                                                                           can

 continue competing
 continue competing with
                    with other
                         other dealers,
                               dealers, in violation of
                                        in violation of N.J.S.A.
                                                        N.J.S.A. 56:10-7.4(j)
                                                                 56:10-7.4(j) and
                                                                              and (1).
                                                                                  (1).

 The
 The FPA,
     FPA, and
          and specifically
              specifically the
                           the 2011
                               2011 amendments, was intended
                                    amendments, was intended and
                                                             and enacted to
                                                                 enacted to

 directly counteract
 directly counteract and
                     and prohibit
                         prohibit programs like MBEP
                                  programs like      that are
                                                MBEPthat  are coercive,
                                                              coercive, anathemic
                                                                        anathemic

tto
  o fair
    fair competition
         competition and contrary
                     and contrary toto the
                                       the public
                                           public interest.
                                                  interest. Accordingly,
                                                             Accordingly, the
                                                                          the Court
                                                                              Court

sshould declare that
  hould declare  that the
                      the MBEP
                          MBEP violates
                               violates  the FPA
                                        the  FPA and
                                                 and that
                                                      that its
                                                             its continued
                                                                  continued

iimplementation
  mplementation ininNew
                    New Jersey
                         Jerseyisis unlawful.
                                    unlawful. It
                                              It should
                                                  should also
                                                          also enjoin
                                                                enjoin Mazda
                                                                       Mazda from
                                                                             from

aapplying
  pplying it in New Jersey.
          it in     Jersey.

        This Court
        This Court is
                   is charged
                      charged with
                              with applying the FPA in
                                   applying the     in accordance
                                                       accordance with
                                                                  with its
                                                                       its plain
                                                                           plain

meaning
m       so as
 eaning so as to
              to effectuate
                 effectuate the
                            the intent
                                intent of
                                       of the
                                          the Legislature
                                              Legislature to
                                                          to protect
                                                             protect motor
                                                                     motor vehicle
                                                                           vehicle

                                          26
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 33 of 45 PageID: 288




 franchisees from
 franchisees from what the Legislature
                  what the Legislature has found to
                                       has found to be
                                                    be franchisor
                                                       franchisor abuse
                                                                  abuse as
                                                                        as the
                                                                           the result
                                                                               result

 of the
 of the unequal
        unequal bargaining
                bargaining power
                           power franchisors
                                 franchisors have
                                             have over
                                                  over their
                                                        their franchisees.
                                                               franchisees. "[U]nder
                                                                            "[U]nder

 New
 N   Jersey law
  ew Jersey law `[i]t
                'Mt isis aa cardinal
                            cardinal rule
                                     rule of
                                          of statutory
                                             statutory construction
                                                       construction that
                                                                    that the
                                                                         the language of
                                                                             language of

 tthe
   he statute should be
      statute should be given
                        given its
                              its ordinary
                                  ordinary meaning
                                           meaning and
                                                   and construed
                                                       construed in
                                                                 in a common sense
                                                                             sense

 manner to accomplish
 manner to accomplish the
                       the legislative
                            legislative purpose.
                                        purpose.'"
                                                 "' see
                                                     see also
                                                          also Liberty
                                                               Liberty Lincoln-Mercury
                                                                       Lincoln-Mercury

 v. Ford
 v. Ford Motor
         Motor Co.,
               Co., 134
                    134 F.3d
                        F.3d 557,
                             557, 563 (3d Cir.
                                  563 (3d Cir. 1998);
                                               1998); see
                                                      see also
                                                          also Northview
                                                               Northview Motors,
                                                                         Motors,

 IInc. v. Chrysler
   nc. v.          Motors Corp.,
          Chrysler Motors Corp., 227
                                 227 F.3d
                                     F.3d 78,
                                          78, 93
                                              93 (3d
                                                  (3d Cir. 2000) ("It
                                                      Cir. 2000)  ("It is
                                                                       is axiomatic that
                                                                          axiomatic that

 any inquiry
 any inquiry as
             as toto the
                     the meaning of aa statute
                         meaning of    statute must begin with
                                               must begin with itsits language."}.
                                                                      language."). The
                                                                                   The

 llanguage of aa statute
   anguage of    statute isis the
                               the "best
                                    "best indicator"
                                           indicator" of
                                                      of the
                                                          the Legislature's
                                                              Legislature's intent.
                                                                             intent. DiProspero
                                                                                     DiProspero

 v. Penn,
 v. Penn, 183 N.J. 477,
          183 N.J. 477, 492
                        492 (2005).
                             (2005).

         A court
         A court isis "not
                      "not permitted
                           permitted by construction
                                        construction to lessen
                                                     to lessen or
                                                               or broaden the scope
                                                                  broaden the       of aa
                                                                              scope of

 statute when
 statute      the intention
         when the intention of the
                            of the Legislature
                                   Legislature in a particular
                                               in   particular instance
                                                               instance is
                                                                        is clearly and
                                                                           clearly and

 plainly expressed."
 plainly expressed." Febbi
                     Febbi v.
                           v. Bd.
                              Bd. of
                                  of Review, 35 N.J.
                                     Review, 35 N.J. 601,
                                                     601, 606
                                                          606(1961).
                                                              (1961). "A court
                                                                         court

 may neither rewrite
 may neither rewrite aaplainly-written
                        plainly-written enactment
                                        enactment of the Legislature
                                                  of the Legislature nor
                                                                     nor presume that
                                                                         presume that

 tthe
   he Legislature
      Legislature intended something
                  intended something other
                                     other than
                                            than that
                                                 that expressed
                                                      expressed by
                                                                by way of the
                                                                   way of the plain
                                                                              plain

 llanguage"
   anguage" O'Connell
            O'Connell v.
                       v. State,
                          State, 171
                                  171 N.J.
                                      N.J. 484,
                                           484, 488  (2002).
                                                488 (2002).

         Moreover,
         M         the Court
          oreover, the Court is
                             is charged
                                charged with
                                        with interpreting
                                              interpreting and
                                                           and expansively
                                                               expansively applying
                                                                           applying

rremedial statutes such
  emedial statutes such as the FPA in
                        as the     in favor
                                      favor of the
                                               the parties they are
                                                   parties they are enacted
                                                                    enacted to
                                                                            to protect.
                                                                               protect.

Sabella v.
Sabena  v. Lacey
           Lacey Township,
                 Township, 204
                           204 N.J.
                               N.J. Super. 55, 59
                                    Super. 55, 59 (App.
                                                   (App. Div.
                                                         Div. 1985)  ("We adhere
                                                              1985) ("We  adhere

tto
  o our
    our prior
        prior conviction
              conviction that
                         that liberal
                              liberal construction
                                      construction isis required
                                                        required in
                                                                 in the
                                                                    the case
                                                                        case of remedial
                                                                                remedial


                                              27
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 34 of 45 PageID: 289




 legislation.").
 legislation."). The
                 The FPA
                     FPA is   such aaremedial
                          is such     remedial statute
                                                statute "intended
                                                         "intended to
                                                                    to equalize
                                                                        equalize the
                                                                                 the

 disparity of
 disparity    bargaining
           of bargaining power
                         power inin franchisor-franchisee
                                    fr anchisor -franchisee   relations, and
                                                            relations,"      "must be
                                                                         and "must be

 construed
 construed broadly
           broadly toto give
                        give effect
                             effect to their legislative
                                    to their legislative purpose." Liberty
                                                         purpose."  Liberty Lincoln-
                                                                            Lincoln-

 Mercury, 134 F.3d
 Mercury, 134      at 563
              F.3d at 563 (3d  Cir. 1998);
                           (3d Cir. 1998); see
                                           see also
                                               also GMC,
                                                    GMC,263
                                                         263 F.3d
                                                             F.3d at
                                                                  at 319;
                                                                     319; NJ CAR,
                                                                             CAR,

 107 F.
 107 F. Supp.
        Supp. 2d at 500
              2d at     ("We make
                    500 ("We make this
                                  this ruling in light
                                       ruling in  light of
                                                        of our
                                                           our awareness
                                                                awareness that
                                                                          that the
                                                                               the

 NJFPA isis a remedial
 NJFPA                 statute intended
              remedial statute          to equalize
                               intended to equalize the
                                                    the disparity
                                                        disparity of bargaining
                                                                     bargaining power
                                                                                power

 iin
   n franchisor -franchisee
     franchisor-franchisee   relations and
                            relations      must be
                                       and must be construed
                                                   construed broadly toto give
                                                             broadly      give effect
                                                                               effect to
                                                                                      to

 iits legislative purpose.").
   ts legislative purpose.").

         Courts have
         Courts      not hesitated
                have not hesitated to
                                   to strike   down programs
                                       strike down   programs instituted
                                                               instituted by
                                                                          by motor
                                                                             motor

 vehicle
 vehicle franchisors
         franchisors that  have violated
                      that have violated the
                                          the FPA.
                                              FPA. In   Liberty Lincoln-Mercury,
                                                    In Liberty   Lincoln-Mercury, the
                                                                                  the

 Third
 Third Circuit
       Circuit Court of
               Court of Appeals
                        Appeals affirmed
                                affirmed  the district
                                         the  district court's holding
                                                       court's         that a
                                                               holding that

franchisor's assessment
franchisor's assessment of aadealer-parity
                        of    dealer-parity warranty-parity
                                            warranty -parity surcharge
                                                             surcharge imposed
                                                                       imposed on
                                                                               on

 tthe
   he sale    vehicles violated
      sale of vehicles violated the
                                the literal
                                    literal text
                                            text and
                                                 and remedial
                                                      remedial legislative
                                                               legislative intent
                                                                           intent of
                                                                                  of the
                                                                                     the

 FPA. The
 FPA. The Third Circuit so
          Third Circuit so held
                           held because
                                because dealers
                                        dealers were
                                                were forced
                                                     forced to
                                                            to bear
                                                               bear the
                                                                    the full
                                                                        full cost of
                                                                             cost of

tthe
  he FPA-mandated
     FPA-mandated retail-rate
                  retail -rate warranty
                               warranty reimbursements,
                                        reimbursements, which
                                                        which circumvented
                                                              circumvented the
                                                                           the

FPA's
FPA's retail-rate
      retail -rate reimbursement
                   reimbursement requirement(N.J.S.A.
                                 requirement (N.J.S.A.56:10-15).
                                                       56:10-15). Id.
                                                                  Id. at
                                                                      at 565-66;
                                                                         565-66;

ssee also Westfield
  ee also           Ctr., 158
          Westfield Ctr., 158 N.J. Super. at
                              N.J. Super.    469 (finding
                                          at 469 (finding that franchisor
                                                          that franchisor terminated
                                                                          terminated a

franchise
franchise without  "good cause"
          without "good  cause" in violation
                                in violation of N.J.S.A.
                                             of N.J.S.A. 56:10-5
                                                         56:10-5 even
                                                                 even though
                                                                      though the
                                                                             the

franchisor had
franchisor had decided
               decided inin "good
                            "good faith" to cease
                                  faith" to       doing business
                                            cease doing          in the
                                                        business in the territory
                                                                        territory that
                                                                                  that

iincluded the franchise);
  ncluded the franchise); Stadium
                          Stadium Chrysler
                                  Chrysler Jeep,
                                           Jeep, L.L.C.
                                                 L.L.C. v.
                                                        v. DaimlerChrysler
                                                           DaimlerChr-~sler Motors
                                                                            Motors


                                           28
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 35 of 45 PageID: 290




 Co., 324
 Co., 324 F.
          F. Supp.
             Supp• 2d
                   2d 587,
                      587, 597-98
                           597-98 (D.N.J.
                                  (D.N.J. 2004)
                                          2004) (holding
                                                (holding that
                                                          that franchisor
                                                                franchisor violated
                                                                           violated

 rrepurchase
   epurchase obligationstoto franchisee
             obligations     franchisee under
                                        under N.J.S.A.
                                              N.J.S.A. 56:10-13.1
                                                       56:10-13.1ofof the
                                                                       the FPA
                                                                           FPA in
                                                                               in

 connection with
 connection with franchisor's termination
                 franchisor's termination    the Plymouth
                                          of the Plymouth vehicle
                                                          vehicle brand).
                                                                  brand).

         Given the
         Given the clear
                   clear provisions
                         provisions of
                                    of the
                                       the FPA, its remedial purpose
                                                its remedial purpose and
                                                                     and the
                                                                         the case law,
                                                                             case law,

 all of
 all of which
        which direct the Court
              direct the Court to expansively
                               to expansively apply the
                                              apply  the FPA
                                                         FPA to
                                                             to give
                                                                give effect to its
                                                                     effect to its

 tterms in accordance
   erms in accordance with
                      with its express language
                           its express  language and
                                                 and legislative
                                                      legislative intent,
                                                                  intent, this
                                                                          this Court
                                                                               Court

 sshould find that
   hould find that the
                   the MBEP
                       MBEPviolates  the following
                            violates the following three
                                                   three provisions
                                                         provisions of the FPA.
                                                                    of the FPA.

         A.
         A. The
             TheDiscounts
                   Discounts Offered
                                Offered To
                                         ToMazda
                                               Mazda Dealers
                                                      Dealers Under
                                                                 Under The
                                                                       The MBEP
                                                                           MBEP
             Create Vehicle
             Create              Price Differentials
                        Vehicle Price   Differentials  In Violation
                                                       In   Violation  Of N.J.S.A.
                                                                          N.J.S.A.
             56:10-7.4(h).
             56:10-7.4(h).

         Under the
         Under     MBEP, Mazda
               the MBEP, Mazda dealers qualify for
                               dealers qualify for and can earn
                                                   and can earn certain
                                                                certain discounts
                                                                        discounts

 or bonuses
 or bonuses depending
            depending on
                      on whether
                         whether they
                                 they meet
                                      meet certain
                                            certain facility
                                                     facility requirements
                                                               requirements and
                                                                            and

 ssatisfy  "Customer Experience"
   atisfy "Customer  Experience" criteria.
                                 criteria. The
                                           The discount
                                               discount is
                                                        is not
                                                           not offered
                                                               offered based
                                                                       based on
                                                                             on or
                                                                                or in
                                                                                   in

 proportion toto the
 proportion      the amount expended by
                     amount expended by the dealer to
                                        the dealer    earn the
                                                   to earn the discount
                                                               discount or
                                                                        or bonus;
                                                                           bonus;

 rrather, once aa dealer
   ather, once    dealer qualifies,
                         qualifies, that dealer
                                    that dealer gets
                                                gets a discount
                                                       discount off
                                                                off the
                                                                    the MSRP
                                                                        MSRPfor
                                                                             for every
                                                                                 every

 vehicle the
 vehicle      dealer sells.
          the dealer  sells. The
                             The discount is earned
                                 discount is        on the
                                             earned on the basis
                                                           basis of
                                                                 of the
                                                                    the number
                                                                        number of
                                                                               of

vehicles sold
vehicles        and can
          sold and   can be
                         be far
                             far inin excess
                                      excess of or far
                                             of or far less than the
                                                       less than the dealer's
                                                                     dealer's cost
                                                                              cost of
                                                                                   of

complying with
complying with the
                the MBEP
                    MBEP requirements.
                         requirements. While
                                       While compliance
                                              compliance with
                                                         with the
                                                              the MBEP
                                                                  MBEP

criteria isis required
criteria      required toto get    dealer in
                            get aa dealer in the
                                             the door,
                                                 door, once
                                                       once in
                                                            in the
                                                               the door,
                                                                   door, the
                                                                         the discount
                                                                             discount or
                                                                                      or

bonus isis aa direct
bonus                discount on
              direct discount    the dealer
                              on the dealer cost
                                            cost of
                                                 of aa vehicle.
                                                       vehicle. By
                                                                By offering
                                                                   offering discounts
                                                                            discounts in
                                                                                      in

tthis
  his way,
      way, Mazda
           Mazda has
                 has created
                     created vehicle
                             vehicle price
                                     price differentials
                                           differentials in violation
                                                         in violation of the FPA.
                                                                      of the FPA.


                                           29
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 36 of 45 PageID: 291




          Pursuant to
          Pursuant to N.J.S.A.
                      N.J.S.A. 56:10-7.4(h),
                               56:10-7.4(h),   motor vehicle
                                             a motor vehicle franchisor
                                                             franchisor must
                                                                        must sell
                                                                             sell all
                                                                                  all

 comparably equipped
 comparably  equipped motor
                      motor vehicles
                             vehiclestoto allall dealers in New
                                                 dealers in New Jersey at the
                                                                Jersey at t/ze same
                                                                               same

 price, on
 price, on the
           the same
               same terms,
                    terms, and
                           and with no differential
                               with no differential in discount,
                                                    in discount, allowance,
                                                                 allowance, credit
                                                                            credit or
                                                                                   or

 bonus. Specifically,
 bonus. Specifically, the
                      the FPA
                          FPA prohibits
                              prohibits franchisors
                                        franchisors from:
                                                    from:

                     Fail[ing] or
                   Failing]           or refusing]
                                          refus[ing] toto sell sell or
                                                                     or offer
                                                                        offer toto sell
                                                                                    sell toto all
                                                                                                all motor
                                                                                                     motor
                     vehicle franchisees
                     vehicle        franchisees inin aa line  line make
                                                                      make every
                                                                              every motor
                                                                                        motor vehicle
                                                                                                   vehicle
                    ssold
                      old or or offered
                                   offered for for sale
                                                    sale toto any
                                                               any motor
                                                                     motor vehicle        franchisee of
                                                                              vehicle franchisee           of
                   tthe    same line
                      he same         line make,
                                             make, or  or to
                                                           tofail
                                                               fail or
                                                                     or refuse
                                                                        refuse to      sell or
                                                                                  to sell     or offer
                                                                                                   offer toto
                  ssell     such motor
                      ell such         motor vehicles
                                                 vehicles to  to all
                                                                  all motor
                                                                       motor vehicle
                                                                                vehicle franchisees
                                                                                            franchisees
                   atat the
                          the same same price price for for aa comparably
                                                                  comparably equipped
                                                                                    equipped motor  motor
                    vehicle, on
                    vehicle,          on thethe same
                                                   same terms,
                                                            terms, withwith no  no differential
                                                                                      differential        in
                                                                                                          in
                     discount, allowance,
                   discount,           alCowance, credit credit or or bonus,
                                                                      bonus, andand on on reasonable,
                                                                                            reasonable,
                     good faith
                    good          faith and   and non-discriminatory
                                                      non-discriminatory            allocation
                                                                                     allocation        and
                                                                                                        and
                   aavailability
                      vailability        terms.
                                         terms.

 N.J.S.A.
 N        56:10-7.4(h)(emphasis
  .J.S.A. 56:10-7.4(h) (emphasis added).
                                  added). This
                                          This plain
                                               plain language
                                                     language of the
                                                                 the FPA
                                                                     FPA dictates
                                                                         dictates

 tthat no vehicle
   hat no vehicle may be
                      be sold
                         sold with
                              with a discount,
                                     discount, allowance,
                                               allowance, credit
                                                          credit or
                                                                 or bonus
                                                                    bonus that
                                                                          that results
                                                                               results

 iin one dealer
   n one        having aa lower
         dealer having    lower cost for the
                                cost for the vehicle than every
                                             vehicle than every other
                                                                other dealer
                                                                      dealer has for a
                                                                             has for

 similarly equipped
 similarly equipped vehicle.
                    vehicle. ItIt is
                                   is not
                                      not sufficient
                                          sufficient for
                                                     for the
                                                         the franchisor
                                                             franchisor to
                                                                        to make
                                                                           make discounts
                                                                                discounts

 available toto all
 available      all of
                    of its
                        its dealers
                             dealers who
                                     who wish
                                         wish to
                                               to satisfy
                                                   satisfy the
                                                            the franchisor's
                                                                 franchisor's requirements.
                                                                               requirements.

 The statute
 The         in plain
     statute in plain text
                      text states
                           states that
                                  that similarly
                                       similarly equipped
                                                 equipped vehicles
                                                          vehicles must
                                                                   must be sold to
                                                                        be sold to all
                                                                                   all

 dealers "at
 dealers "at the
             the same
                 same price"
                      price" "with
                             "with no
                                   no differential
                                      differential in
                                                   in discount,
                                                      discount, allowance,
                                                                allowance, credit
                                                                           credit or
                                                                                  or

 bonus." This
 bonus." This language
               language is
                         is clear
                            clear and
                                  and leaves
                                      leaves no
                                             no room
                                                room for
                                                     for interpretation.
                                                         interpretation.

         The legislative
         The legislative history and intent
                         history and intent of
                                            of N.J.S.A.
                                               N.J.S.A. 56:10-7.4(h)
                                                        56:10-7.4(h) are
                                                                     are in
                                                                         in alignment
                                                                            alignment

 with this interpretation.
 with this interpretation. In
                           In the
                               the Assembly
                                   Assembly Committee
                                            Committee Statement
                                                      Statement associated
                                                                associated with
                                                                           with the
                                                                                the

 eenactment of the
   nactment of the 2011
                   2011 FPA
                        FPA amendments
                             amendments (codified
                                        (codified in
                                                  in N.J.S.A.
                                                     N.J.S.A. 56:10-7.4),
                                                              56:10-7.4), the
                                                                          the

                                                            30
 #10306780.1(011028.097)
 #10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 37 of 45 PageID: 292




 Legislature declared
 Legislature declared that
                       that the
                            the 2011
                                2011 FPA amendments
                                         amendments were
                                                    were intended
                                                         intended to
                                                                  to "protect
                                                                     "protect

 New
 New Jersey
     Jersey car
            car dealerships
                dealerships and
                            and their
                                their employees
                                      employees from
                                                from further
                                                     further economic
                                                             economic dislocation
                                                                      dislocation

 iimposed by automakers,"
   mposed by automakers," and
                          and to
                              to "level
                                 "level the
                                        the playing
                                            playing field
                                                    field on which
                                                             which auto
                                                                   auto franchisees
                                                                        franchisees

 and auto
 and auto franchisors
          franchisors do business,
                      do business, and to
                                   and to protect
                                          protect the
                                                  the consumer
                                                      consumer and
                                                               and the
                                                                   the public
                                                                       public

 iinterest
   nterest .. .. .. ."." N.J.
                         N.J. Assem.
                              Assem. Comm.
                                     Comm.State.,
                                           State., A.B.
                                                   A.B. 3722,
                                                        3722, 1/20/2011.
                                                              1/20/2011.

         The multi-tiered
         The multi -tiered MBEP
                           MBEPdiscount,
                                discount, however, creates an
                                          however, creates an unlevel
                                                              unlevel playing
                                                                      playing field.
                                                                              field.

 A dealer
 A dealer receiving
          receiving a larger
                      larger MBEP discount or
                             MBEPdiscount  or bonus
                                              bonus has
                                                    has a lower
                                                          lower effective
                                                                effective cost for
                                                                          cost for

 aa similarly
     similarly equipped
               equipped vehicle than
                        vehicle  than another
                                      another dealer
                                              dealer who
                                                     who qualifies
                                                         qualifies  for a lesser
                                                                   for     lesser

 percentage, thereby
 percentage, thereby adversely
                     adversely impacting
                               impacting dealers
                                         dealers who
                                                 who do
                                                     do not
                                                        not benefit to the
                                                            benefit to the highest
                                                                           highest

 eextent under the
   xtent under  the MBEP.
                    MBEP. The
                          The dealers
                              dealers with
                                      with higher
                                           higher per
                                                  per vehicle costs are
                                                      vehicle costs are atat aa

 significant disadvantage
 significant disadvantage when
                          when competing
                               competing with
                                         with other
                                              other dealers
                                                    dealers for
                                                            for customers
                                                                customers over
                                                                          over

 price, affecting
 price, affecting the volume
                  the volume of
                             of the
                                the dealer's
                                    dealer's sales,
                                             sales, ability to make
                                                    ability to make a profit
                                                                      profit and
                                                                             and long-
                                                                                 long-

term viability.
term viability. Dealers
                Dealers that
                         that fully
                               fully comply
                                     comply with
                                            with the
                                                 the MBEP's
                                                     MBEP's goals
                                                            goals enjoy
                                                                  enjoy a
                                                                        a

significant competitive
significant competitive advantage
                        advantage over
                                  over other
                                       other dealers
                                             dealers based
                                                     based on
                                                           on the
                                                              the cost
                                                                  cost advantage
                                                                       advantage

provided by
provided by the
             the franchisor,
                 franchisor, not
                              not based
                                  based on
                                        on that
                                            that dealer's
                                                 dealer's market efficiency. The
                                                          market efficiency. The

playing fifield
playing     eld isis not
                     not level.
                         level.

        IIn short, ifif a dealer
          n short,        dealer does
                                 does not
                                      not satisfy,
                                          satisfy, or
                                                   or simply
                                                      simply is
                                                             is unable
                                                                unable to
                                                                       to satisfy,
                                                                          satisfy, any
                                                                                   any or
                                                                                       or all
                                                                                          all

   the MBEP
of the MBEPconditions,
            conditions, it
                        it will
                           will not receive the
                                not receive the full
                                                full or
                                                     or any
                                                        any MBEP
                                                            MBEPdiscount  and thus
                                                                 discount and thus

will
will not
     not be
         be offered
            offered or
                    or sold "a comparably
                       sold "a comparably equipped motor vehicle
                                          equipped motor vehicle .. .. .. at
                                                                          at the
                                                                             the same
                                                                                 same

price .. .. ..with
price          with no
                    no differential
                       differential in
                                    in discount,
                                       discount, allowance,
                                                 allowance, credit, oror bonus."
                                                            credit,      bonus." N.J.S.A.
                                                                                 N.J.S.A.


                                             3311
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 38 of 45 PageID: 293




 56:10-7.4(h). Accordingly,
 56:10-7.4(h). Accordingly, Mazda's
                            Mazda's implementation
                                     implementation of
                                                    of the
                                                        the MBEP
                                                            MBEPestablishes
                                                                 establishes

 multi-tiered
 multi -tiered price differentials
               price differentials among
                                    among dealers
                                           dealers inin express
                                                        express violation
                                                                violation of
                                                                          of the
                                                                             the plain
                                                                                 plain

 tterms
   erms of N.J.  S.A. 56:10-7.4(h).
           N.J.S.A.   56:10-7.4(h).

         Thus, the
         Thus, the Court
                   Court should
                         should grant
                                grant summary  judgmentinin favor
                                      summary judgment      favor of
                                                                  of NJ
                                                                     NJ CAR
                                                                        CAR

 declaring the
 declaring the MBEP
               MBEP in
                    in violation
                       violation of
                                 of N.J.S.A.
                                    N.J.S.A. 56:10-7.4(h).
                                             56:10-7.4(h).

         B.
         B. The
              The Discount
                      Discount Levels
                                   Levels Offered
                                             Offered Under Under The  The MBEPMBEPOnly  Only To   To
              Mazda
              M           Dealers That
                 azda Dealers          That Have
                                              Have An     An Exclusive
                                                              Exclusive Mazda  Mazda Facility
                                                                                          Facility
             IIncorporating
               ncorporating           All Mazda
                                     All    Mazda Required
                                                         Required       Elements,
                                                                          Elements,     Without
                                                                                         Without
              Mazda
              M  azda Offering
                         Offering      Any Evidence
                                       Any    Evidence That  That The  The Necessary
                                                                              Necessary CostsCosts
             IIncurred
               ncurred To   To Build
                                Build SuchSuch Exclusive
                                                 Exclusive Facilities
                                                                Facilities    Are
                                                                               Are Financially
                                                                                     Financially
             JJustified
               ustified    For All
                           For   All Mazda
                                       Mazda Dealers,
                                                Dealers, Or  Or Granting
                                                                  Granting Exceptions
                                                                                Exceptions        To
              Dealers Who
             Dealers      Who Cannot
                                  Cannot Reasonably
                                             Reasonably        Comply,
                                                               Comply, CoercesCoerces Dealers
                                                                                          Dealers
              To Build
             To     Build Unjustified
                             Unjustified      Facilities And
                                              Facilities     And Denies
                                                                      Denies A Benefit
                                                                                     Benefit To
             MMazda      Dealers Who
                 azda Dealers       Who Do Not  Not Or   Or Cannot
                                                            Cannot ComplyComply In  In Violation
                                                                                        Violation
             OOff N.J.S.A.
                  N.J.S.A. 56:10-7.4(1).
                              56:10-7.4(1).

         Under
         U     the MBEP,
          nder the MBEP, aa Mazda
                            Mazda dealer
                                  dealer qualifies
                                         qualifies for
                                                   for and
                                                       and can
                                                           can earn
                                                               earn certain
                                                                    certain levels
                                                                            levels of
                                                                                   of

 discount off
 discount off the
               the MSRP of
                        of aa vehicle
                              vehicle if
                                      if itit has
                                               has an
                                                    an exclusive
                                                        exclusive Mazda
                                                                  Mazda facility
                                                                         facility that
                                                                                  that

 iincorporates
   ncorporates all Mazda
               all Mazda required
                         required elements.
                                  elements. By
                                            By offering
                                               offering these
                                                        these discounts
                                                              discounts or
                                                                        or bonuses
                                                                           bonuses

 only to
 only to dealers
          dealers who
                  who fulfill
                       fulfill these
                                these requirements,
                                       requirements, without
                                                     without even
                                                             even attempting
                                                                   attempting to
                                                                              to

 demonstrate that
 demonstrate  that the
                    the significant
                        significant costs
                                    costs dealers
                                          dealers will
                                                  will need
                                                       need to
                                                            to incur
                                                               incur can
                                                                     can be
                                                                         be financially
                                                                            financially

jjustified
  ustified and without
           and         offering exceptions
               without offering exceptions for
                                            for those
                                                 those dealers
                                                       dealers where
                                                               where the
                                                                      the cost
                                                                          cost isis not
                                                                                    not

jjustifiable,
  ustifiable, Mazda isis attempting
              Mazda      attempting to coerce
                                    to coerce dealers
                                              dealers to
                                                      to comply
                                                          comply with
                                                                 with unreasonable
                                                                       unreasonable

rrequirements
  equirements and isis denying
              and      denying aa benefit  (a per-vehicle
                                  benefit (a  per -vehicle discount or bonus)
                                                           discount or        to those
                                                                       bonus) to those

dealers that
dealers that do
             do not
                not provide
                    provide Mazda
                            Mazda with such facilities.
                                  with such facilities.



                                                    32
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 39 of 45 PageID: 294




         The FPA,
         The FPA, however,
                  however, prohibits
                           prohibits franchisors
                                     franchisors from requiring
                                                 from requiring or
                                                                or attempting
                                                                   attempting to
                                                                              to

 rrequire
   equire aa dealer
             dealer to
                    to relocate
                       relocate or
                                or implement
                                   implement facility
                                             facility or
                                                      or operational
                                                         operational modifications,
                                                                     modifications, or to
                                                                                    or to

 deny or
 deny or threaten
         threaten to
                  to deny
                     deny a benefit on account
                            benefit on account of
                                               of the
                                                  the franchisee's
                                                      franchisee's refusal
                                                                   refusal to
                                                                           to consent
                                                                              consent

 tto
   o aa facility
         facility modification
                  modification or
                               or relocation,
                                   relocation, unless
                                               unless the
                                                       the "franchisor
                                                           "franchisor can
                                                                       can demonstrate"
                                                                            demonstrate"

 tthat the dealer
   hat the dealer will
                  will be
                       be able
                          able to
                               to earn
                                  earn aa reasonable
                                           reasonable return
                                                      return on
                                                             on its
                                                                 its investment
                                                                      investment in
                                                                                 in such
                                                                                    such

 facility and
 facility and the
              the return
                  return of its
                             its investment
                                  investment within ten years.
                                             within ten years. N.J.S.A.
                                                                N.J.S.A. 56:10-7.4(1).
                                                                          56:10-7.4(1).

 The burden
 The burden isis on
                 on the
                    the franchisor.
                         franchisor. Accordingly,
                                     Accordingly, franchisors
                                                  franchisors cannot
                                                              cannot mandate
                                                                     mandate that
                                                                             that aa

 dealership perform
 dealership perform facility
                    facility modifications,
                             modifications, and
                                            and cannot
                                                cannot take
                                                       take any
                                                            any action
                                                                action or
                                                                       or withhold
                                                                          withhold

 any benefit
 any benefit to aa dealer
             to     dealer premised
                            premised on
                                     on the
                                         the dealer's
                                              dealer's refusal
                                                        refusal to
                                                                 to implement
                                                                     implement such
                                                                                such

 modifications
 modifications ifif the
                     the franchisor
                          franchisor cannot
                                      cannotjustify
                                              justifythe
                                                      theexpense.'
                                                          expense.' Id.
                                                                    Id.

         The legislative
         The legislative intent behind
                         intent behind the
                                       the 2011
                                           2011 FPA amendments
                                                    amendments isis fully
                                                                    fully in
                                                                          in accord.
                                                                             accord.

 IIn
   n the
     the Assembly
         Assembly Committee
                  Committee Statement,
                            Statement,  the Legislature
                                       the  Legislature stated
                                                         stated that
                                                                 that itit sought
                                                                           sought to
                                                                                  to

"clarif[y] and
"clarif[y] and reinforce"
               reinforce" provisions
                          provisions of the
                                        the FPA
                                            FPA concerning "unreasonable facilities,
                                                concerning "unreasonable facilities,

 ccapital or inventory
   apital or           requirements imposed
             inventory requirements  imposed on
                                             on auto
                                                 auto retailers
                                                       retailers by
                                                                 by automakers."
                                                                     automakers." N.J.
                                                                                  N.J.

 Assem. Comm.
 Assem. Comm. State.,
              State., A.B. 3722, 1/20/2011.
                      A.B. 3722, 1/20/2011.

         Here,
         H     as a result
          ere, as    result of
                            of the
                                the discount,
                                     discount, those
                                                those dealers
                                                      dealers that
                                                              that can
                                                                   can comply
                                                                       comply with
                                                                              with the
                                                                                   the

 MBEP
 M    facilities requirements
  BEP facilities requirementsgain
                              gainthe
                                   the benefit
                                       benefit ofof aa 4.5%
                                                       4.5% discount on their
                                                            discount on their per
                                                                              per




' ' Mazda
    Mazda has
           has offered
                offered nono such
                              such justification
                                    justification       with
                                                          with the
                                                                the MBEP,
                                                                     MBEP, nornor exceptions
                                                                                   exceptions    for
                                                                                                 for
  dealers who cannot
 dealers      cannot reasonably
                       reasonably comply.
                                   comply. Ciasulli
                                                  Ciasulli Cert.,
                                                              Cert., ¶11;
                                                                     ¶1 l; LoCascio
                                                                           LoCascio Cert.,    ¶12.
                                                                                     Cert., ¶12.

                                                33
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 40 of 45 PageID: 295




 vehicle costs
 vehicle costs while
               while a dealer
                       dealer that determines that
                              that determines that the
                                                    the requirements
                                                         requirements. are  financially
                                                                       are financially

 unjustified stands
 unjustified stands toto forfeit up to
                         forfeit up to the full 4.5%
                                       the full 4.5% benefit.
                                                     benefit.

         Thus, the
         Thus, the MBEP
                   MBEPserves
                        serves to
                               to coerce
                                  coerce dealers
                                         dealers to
                                                  to make
                                                     make facilities
                                                           facilities modifications
                                                                      modifications

 tthat Mazda has
   hat Mazda     made no
             has made    attempt to
                      no attempt to justify  and then
                                     justify and then denies
                                                      denies a benefit
                                                               benefit to
                                                                       to dealers
                                                                          dealers who

 do not
 do not implement the modifications,
        implement the modifications, all in
                                     all in violation
                                            violation of
                                                      of N.J.S.A.
                                                         N.J.S.A. 56:10-7.4(1).
                                                                  56:10-7.4(1). By

 llinking the amount
   inking the amount of   MBEPdiscount
                     of a MBEP          or bonus
                               discount or bonus the
                                                 the dealer
                                                     dealer receives
                                                            receives directly to the
                                                                     directly to the

 aamount of facility
   mount of facility and
                     and operational
                          operational modifications
                                      modifications  the dealer
                                                    the  dealer undertakes
                                                                undertakes on
                                                                           on the
                                                                              the

 franchisor's behalf,
 franchisor's behalf, and
                      and by
                          by offering
                             offering no exceptions for dealers
                                         exceptions for dealers who
                                                                who cannot
                                                                    cannot comply,
                                                                           comply,

 tthe
   he MBEP improperly
      MBEPimproperly  attempts
                      attempts to require
                               to  require dealers
                                            dealers to
                                                     to implement
                                                         implement extensive
                                                                    extensive

 modifications
 modifications without offering
               without offering proof
                                proof that  such modifications
                                       that such modifications will enable
                                                               will enable such
                                                                           such

 dealers toto earn
 dealers      earn aa return
                      return on
                             on and timely recoup
                                and timely recoup their
                                                  their investment
                                                        investment in their facilities.
                                                                   in their facilities.

         Thus, the
         Thus, the Court
                   Court should
                         should grant
                                grant summary  judgmentinin favor
                                      summary judgment      favor of
                                                                  of NJ
                                                                     NJ CAR
                                                                        CAR

 declaring the
 declaring the MBEP
               MBEPin  violation of
                    in violation of N.J.S.A.
                                    N.J.S.A. 56:10-7.4(1).
                                             56:10-7.4(1).

         C.
         C. The
             TheMBEPMBEP    Attempts
                              Attempts To     ToCoerce
                                                  Coerce Dealers
                                                            Dealers To To Provide
                                                                            Provide Mazda
                                                                                     Mazda
             W  ith Exclusive
             With     Exclusive    Facilities
                                   Facilities And  And Denies
                                                           Denies AA Benefit
                                                                       Benefit To To Mazda
                                                                                     Mazda
             D
             Dealers
               ealers      With Dualled
                           With   Dualled Facilities
                                                Facilities   In   Violation
                                                             In Violation       Of N.J.S.A.
                                                                               Of   N.J.S.A.
             56:10-7.4(j).
             56.10-7.4(i).

         As noted,
         As noted, under
                   under the
                         the MBEP,
                             MBEP, Mazda
                                   Mazda dealers
                                         dealers qualify
                                                 qualify for
                                                         for discounts
                                                             discounts or
                                                                       or bonuses
                                                                          bonuses

off the
off the MSRP of aa vehicle
        MSRP of    vehicle if  they construct
                           if they  construct an exclusive
                                              an exclusive Mazda facility.
                                                           Mazda  facility. By

offering these
offering these discounts
               discounts or bonuses
                         or bonuses only
                                    only to exclusive Mazda
                                         to exclusive Mazda dealers,
                                                            dealers, Mazda
                                                                     Mazda has
                                                                           has

denied aa benefit
denied    benefit (a per -vehicle discount
                  (a per-vehicle  discount or
                                           or bonus) to those
                                              bonus) to those dealers
                                                              dealers with
                                                                      with dualled
                                                                           dualled



                                                34
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 41 of 45 PageID: 296




 facilities for
 facilities for the
                the sale    Mazda and
                    sale of Mazda     other branded
                                  and other branded vehicles
                                                    vehicles regardless
                                                              regardless of
                                                                         of whether
                                                                            whether

 tthey
   hey have sufficient
       have sufficient space and
                       space     volume for
                             and volume     more than
                                        for more than the
                                                      the Mazda franchise.
                                                          Mazda franchise.

         The
         The FPA provides that a franchisor
                 provides that   franchisor violates
                                            violates the
                                                     the FPA ifif itit seeks:
                                                                       seeks:

                   ToTo impose
                            impose or     or attempt
                                                 attempt to     to impose
                                                                      impose any      any requirement,
                                                                                              requirement,
                    llimitation
                      imitation      oror regulation
                                           regulation on,       on, or     interfere
                                                                       or interfere        or
                                                                                           or attempt
                                                                                                   attempt to    to
                    iinterfere
                      nterfere      with,
                                    with, the          manner inin which
                                               the manner                  which aa motor  motor vehiclevehicle
                     franchisee utilizes
                  franchisee         utilizes the   the facilities
                                                          facilities atat which
                                                                             which a motor  motor vehicle
                                                                                                        vehicle
                     franchise isis operated,
                  franchise                operated,         including,
                                                             including, but      but not not limited
                                                                                                 limited to,    to,
                   rrequirements,
                      equirements,          limitations
                                              limitationsororregulations
                                                                       regulationsasas toto the        the line
                                                                                                             line
                   mmakes
                        akes of of motor
                                    motor vehicles
                                                vehicles that  that maymay be be sold
                                                                                    sold or or offered
                                                                                                  offered for  for
                  ssale
                      ale atat the
                                the facility,
                                     facility,       or
                                                     or toto take
                                                              take or  or withhold
                                                                            withhold or     or threaten
                                                                                                  threaten to    to
                  ttake
                      ake oror withhold
                                withhold any    any action,        impose or
                                                       action, impose           or threaten
                                                                                     threaten to    to impose
                                                                                                        impose
                   any penalty,
                  any       penalty, or  or deny
                                              deny or       threaten toto deny
                                                       or threaten            deny any  any benefit,
                                                                                               benefit, as  as a
                  rresult
                      esult of  of the
                                     the mannermanner in      in which
                                                                     which the   the motormotor vehicle vehicle
                   franchisee utilizes
                 franchisee           utilizes his   his facilities,
                                                            facilities, except
                                                                             except that  that the        motor
                                                                                                   the motor
                   vehicle franchisor
                  vehicle         franchisor may              require that
                                                     may require            that the      portion of
                                                                                    the portion          of the
                                                                                                              the
                   facilities allocated
                 facilities         allocatedtoto oror used       used for for the the motor
                                                                                           motor vehiclevehicle
                   franchise meets
                 franchise             meets the      the motor motor vehicle vehicle franchisor's
                                                                                               franchisor's
                 rreasonable,
                      easonable,        written space
                                        written        space and and volume
                                                                          volume requirements
                                                                                        requirements            as
                                                                                                                 as
                  uniformly applied
                 uniformly           applied by     by the
                                                         the motor
                                                                motor vehicle
                                                                           vehicle franchisor.
                                                                                         franchisor. The    The
                  provisions of
                 provisions          of this
                                          this subsection
                                                  subsection         shall not
                                                                     shall   not apply
                                                                                    apply ifif the  the motor
                                                                                                         motor
                  vehicle franchisor
                 vehicle          franchisor and      and the the motormotor vehicle
                                                                                   vehicle franchisee
                                                                                                   franchisee
                  voluntarily agree
                 voluntarily            agree toto the  the requirement
                                                               requirement           and
                                                                                      and separate
                                                                                             separate and    and
                 valuable consideration
                 valuable         consideration therefor  therefor isis paid.
                                                                           paid.

 N.J.S.A.
 N         56:10-7.4(j).
  .J. S.A. 56:10-7.4(j).

         Here,
         Here, as
               as explained
                  explained in
                            in the preceding sections,
                               the preceding sections,     MBEPprovides
                                                       the MBEP
                                                       the      provides aa per-
                                                                            per -

 vehicle discount oror bonus
 vehicle discount                 dealers that
                       bonus toto dealers that have
                                               have exclusive
                                                    exclusive Mazda facilities.
                                                              Mazda  facilities. The
                                                                                 The

 discount or
 discount or bonus
             bonus isis not
                        not available
                            available to dualled dealers
                                      to dualled dealers even
                                                         even though
                                                              though they
                                                                     they may
                                                                          may have
                                                                              have

 ssufficient
   ufficient facilities for
             facilities  for more  than one
                             more than  one franchise. Dualled dealers
                                            franchise. Dualled dealers forfeit the entire
                                                                       forfeit the entire

4.5% facilities element
4.5%facilities  element of
                        of the MBEP.
                           the MBEP.


                                                               35
                                                               35
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 42 of 45 PageID: 297




         By linking
         By linking the
                    the MBEP
                        MBEPdiscount
                             discount or
                                      or bonus
                                         bonus to
                                                to de-dualling
                                                    de-dualling aa facility
                                                                    facility with
                                                                             with

 ssufficient
   ufficient space and
             space and volume for more
                       volume for snore than
                                        than one
                                             one franchise,
                                                 franchise, the
                                                            the MBEP
                                                                MBEPimposes,
                                                                     imposes, or
                                                                              or

 attempts toto impose,
 attempts      impose, a "requirement,
                         "requirement, limitation
                                       limitation or regulation
                                                  or regulation on, or
                                                                on, or interfere
                                                                       interfere or
                                                                                 or

 attempt toto interfere"
 attempt      interfere" with aa dealer's
                         with    dealer's utilization
                                          utilization of its
                                                          its facilities
                                                               facilities and
                                                                          and withholds
                                                                              withholds the
                                                                                        the

 benefit of
 benefit of the
            the discount or bonus
                discount or       from any
                            bonus from any dealer that fails
                                           dealer that       to comply
                                                       fails to comply with the de-
                                                                       with the de-

 dualling requirement,
 dualling requirement, all
                       all in
                           in violation
                              violation of
                                        of N.J.S.A.
                                           N.J.S.A. 56:10-7.4(j).
                                                    56:10-7.4(j).

         Thus, the
         Thus, the Court
                   Court should
                         should grant
                                grant summary  judgmentinin favor
                                      summary judgment      favor of
                                                                  of NJ CAR
                                                                        CAR

 declaring that
 declaring that the
                the MBEP
                    MBEP violates
                         violates N.J.S.A.
                                  N.J.S.A. 56:10-7.4(j).
                                           56:10-7.4(j).

         D.
         D. The
              TheCourt
                  Court Should
                          Should Enter
                                  Enter An
                                         AnInjunction
                                            Injunction Barring
                                                       Barring Mazda
                                                               Mazda From
                                                                     From
             IImplementing    MBEP In
               mplementing MBEP       In New Jersey.
                                              Jersey.

         Because the
         Because the implementation
                     implementation of
                                    of the
                                       the MBEP in New
                                           MBEPin  New Jersey
                                                       Jersey violates
                                                              violates the
                                                                       the FPA,
                                                                           FPA,

 as additional
 as additional relief
               relief under
                      under the
                            the Declaratory
                                Declaratory Judgment
                                            Judgment Act,
                                                     Act, the
                                                          the Court
                                                              Court should
                                                                    should enjoin
                                                                           enjoin

 Mazda
 M     from continuing
  azda from continuing toto implement
                             implement itit inin New Jersey.
                                                     Jersey. Generally,
                                                             Generally, aa permanent
                                                                            permanent

 iinjunction
   njunction  should issue
             should   issue upon
                            upon aa finding
                                    finding that
                                            that aa plaintiff:
                                                    plaintiff  "(1) [1
                                                               "(1) [] has
                                                                       has suffered
                                                                           suffered an
                                                                                    an

 iirreparable
   rreparable  injury;(2)
              injury;  (2) that
                            that the
                                 the remedies
                                     remedies available
                                              available atat law,
                                                             law, such
                                                                  such as
                                                                        as monetary
                                                                            monetary

 damages, prove
 damages, prove inadequate
                inadequate toto compensate
                                compensate for
                                            for that
                                                 that injury;
                                                      injury;(3)
                                                              (3) that
                                                                  that the
                                                                       the balance of
                                                                           balance of

 hardships between
 hardships between the
                    the plaintiff
                        plaintiff and
                                  and the
                                      the defendant
                                          defendant favor equitable
                                                    favor equitable relief; and
                                                                    relief; and (4)
                                                                                 (4)

tthat the public
  hat the        interest would
          public interest would not
                                not be
                                    be disserved
                                       disserved by
                                                 by aa permanent
                                                       permanent injunction."
                                                                  injunction." Chanel,
                                                                               Chanel,

 Inc. v.
 Tnc. v. Matos,
         Matos, 133 F. Supp•
                133 F. Supp. 3d
                             3d 678,
                                678, 689
                                     689(DN.J.
                                         (D.N.J. 2015).
                                                 2015).

        Here,
        Here, NJ CAR
                 CARMazda
                     Mazda members
                           members have,
                                   have, and
                                         and continue
                                             continue to
                                                      to suffer
                                                         suffer an
                                                                an irreparable
                                                                   irreparable

iinjury by reason
  njury by  reason of
                   of the
                       the MBEP's
                           MBEP's violations
                                  violationsofofthe
                                                 theFPA
                                                     FPAsetsetforth
                                                               forthabove.
                                                                     above. Mazda
                                                                            Mazda

                                           36
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 43 of 45 PageID: 298




 dealers inin New Jersey
 dealers          Jersey that
                         that do
                              do not
                                 not succumb
                                      succumb to
                                              to the
                                                  the unlawful
                                                       unlawful requirements
                                                                 requirements of the
                                                                              of the

 MBEP
 M    are placed
  BEP are placed at
                 at a competitive
                      competitive disadvantage
                                  disadvantage to other dealers,
                                               to other dealers, and
                                                                 and thereby face
                                                                     thereby face

 tthe "loss of
   he "loss of business and good
               business and good will,
                                 will, and the threatened
                                       and the threatened loss
                                                          loss of
                                                               of the
                                                                  the enterprise
                                                                      enterprise itself,"
                                                                                 itself,"

 which "constitute[s]
 which "constitute[s] irreparable
                       irreparable injury."
                                    injury." Beilowitz
                                             Beilowitz v.
                                                       v. GMC,
                                                          GMC,233
                                                               233 F.
                                                                   F. Supp.
                                                                      Supp• 2d
                                                                            2d 631,
                                                                               631,

 647 (D.N.J.
 647  (D.N.J. 2002).
              2002). Monetary
                     Monetary damages
                              damages would
                                      would be
                                            be insufficient
                                               insufficient to
                                                            to compensate for the
                                                               compensate for the

 iinjuries sustained by
   njuries sustained by Mazda
                        Mazda dealers
                              dealers as
                                      as their
                                         their injuries
                                               injuries are
                                                        are ongoing
                                                            ongoing and could result
                                                                    and could result in
                                                                                     in

 tthe
   he loss
      loss of
           of the
               the business
                    business itself.
                              itself Moreover,
                                      Moreover, monetary
                                                 monetary relief
                                                           relief will
                                                                  will not
                                                                        not necessarily
                                                                             necessarily

 prevent further
 prevent further violation
                 violation of
                           of the
                              the law
                                  law by
                                      by Mazda.
                                         Mazda.

         IIn
           n the
             the same
                 same vein,
                      vein, the
                             the balance
                                  balance of
                                          of hardships
                                              hardships also
                                                         also favors
                                                               favors issuing
                                                                       issuing injunctive
                                                                                injunctive

 rrelief in cases
   elief in cases such
                  such as the instant
                       as the instant one
                                      one where
                                          where a permanent
                                                  permanent injunction
                                                            injunction "would merely
                                                                       "would merely

 prohibit [a[a defendant]
 prohibit      defendant] from engaging
                          from engaging inin an
                                             an activity to which
                                                activity to       [they] have
                                                            which [they] have no
                                                                              no legal
                                                                                 legal

 rright."
   ight." AAMCO
          AAMCO Transmissions,
                Transmissions, Inc.
                               Inc. v.
                                    v. Dunlap,
                                       Dunlap, 646
                                               646 Fed.
                                                   Fed. Appx.
                                                        Appx• 182,
                                                              182, 184  (3d Cir.
                                                                   184 (3d  Cir.

 2016). That
 2016). That some
              some dealers
                   dealers may
                           may have
                               have complied
                                    complied with
                                             with Mazda's
                                                  Mazda's facility
                                                          facility demands
                                                                   demands does
                                                                           does

 not tip
 not tip the
         the balance
             balance of
                     of hardships
                        hardships inin Mazda's
                                       Mazda's direction.
                                               direction. First,
                                                          First, that
                                                                 that some
                                                                      some dealers
                                                                           dealers have
                                                                                   have

 complied does
 complied does not
               notjustify
                   justify Mazda's
                           Mazda's continued
                                   continued violation
                                             violation of
                                                       of New
                                                          New Jersey
                                                               Jerseylaw.
                                                                      law. Mazda
                                                                           Mazda

 iiss not
      not above
          above the
                the law
                    law and
                        and may not
                                not ignore
                                    ignore statutes
                                           statutes that
                                                    that were on the
                                                         were on the books long before
                                                                     books long before

 Mazda
 M     conceived the
  azda conceived  the MBEP. Second,
                            Second, if
                                    if Mazda
                                       Mazda wishes
                                             wishes to
                                                    to compensate
                                                       compensate dealers
                                                                  dealers who

 do undertake
 do undertake facilities
              facilities modifications,
                         modifications, itit can
                                             can do
                                                 do so
                                                     so through
                                                         through programs
                                                                  programs — such as
                                                                           —such  as full
                                                                                     full

 or partial
 or partial reimbursement
            reimbursement — thatbenefit
                          —that  benefitsuch
                                         such dealers
                                               dealers for
                                                        for their
                                                             their expenditures,
                                                                   expenditures, not
                                                                                 not for
                                                                                     for

tthe
  he sale
     sale of
          of vehicles,
             vehicles, and that
                       and that do
                                do not
                                   not punish
                                       punish other
                                              other dealers.
                                                    dealers. Third,
                                                              Third, while
                                                                     while some
                                                                           some


                                            37
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 44 of 45 PageID: 299




 dealers may
 dealers may support
             support MBEP because
                          becausethey
                                  they benefit
                                       benefit from
                                                from itit does
                                                          does not
                                                               not justify
                                                                   justify its
                                                                           its

 continuation as
 continuation    compliance with
              as compliance      law is
                            with law is not
                                        not based
                                            based on
                                                  on a popularity
                                                       popularity contest.
                                                                  contest.

         Lastly, as
         Lastly, as detailed above, the
                    detailed above,     FPA's extensive
                                    the FPA's extensive legislative
                                                         legislative intent
                                                                     intent and history
                                                                            and history

 demonstrate that
 demonstrate  that itit isis in
                             in the
                                the public
                                    public interest
                                            interest to
                                                     to combat
                                                         combat franchisor
                                                                 franchisor abuses
                                                                            abuses of
                                                                                   of their
                                                                                      their

 franchisees resulting
 franchisees  resulting from
                         from the
                               the disparity
                                   disparity in bargaining
                                             in bargaining power in the
                                                           power in       fi•anchisor-
                                                                     the franchisor-

 franchisee relationship.
 franchisee relationship. See N.J.S.A. 56:10-7.2(c);
                          See N.J.S.A.  56:10-7.2(c); N.J. Assem.
                                                      N.J. Assem. Comm. State.,
                                                                  Comm. State.,

 A.B.
 A    3722, 1/20/2011.
  .B. 3722, 1/20/2011. As
                       As set
                          set forth   in the
                               forth in   the Legislative
                                              Legislative history, the
                                                          history, the public interest is
                                                                       public interest is

 best served
 best served by
             by aa "strong
                    "strong and
                             and secure
                                  secure franchise
                                           franchise system
                                                      system of
                                                              of responsible
                                                                   responsible local
                                                                                local

 businesses" of
 businesses" of sufficient
                sufficient financial
                           financial strength
                                     strength and
                                              and geographic
                                                  geographic distribution
                                                             distribution to
                                                                          to provide
                                                                             provide

 capable and
 capable and convenient
             convenient sales  and warranty
                         sales and warranty and  recall service
                                            and recall   service toto consumers.
                                                                      consumers. The
                                                                                 The

 MBEP
 M    runs counter
  BEP runs counter toto this public interest.
                        this public           Moreover, the
                                    interest. Moreover, the public
                                                            public interest
                                                                    interest is served
                                                                             is served

 bby           corporations to
     requiring corporations
   y requiring                 obey New Jersey
                            to obey     Jersey laws.
                                               laws.




                                            ~
                                            38'?
#10306780.1(011028.097)
#10306780.1(011028.097)
Case 3:18-cv-14563-BRM-TJB Document 16-1 Filed 12/14/18 Page 45 of 45 PageID: 300




                                   CONCLUSION
                                   CONCLUSION

         For all
         For all of the
                    the foregoing
                        foregoing reasons,
                                  reasons, plaintiff
                                           plaintiff NJ CAR
                                                        CARrespectfully
                                                            respectfully requests
                                                                         requests that
                                                                                  that

 tthe
   he Court
      Court grant
            grant its
                   its motion
                       motion, for
                                for summary
                                     summary judgment
                                              judgment by
                                                       by declaring
                                                           declaring that
                                                                      that defendant
                                                                            defendant

 Mazda's
 Mazda's MBEP
         MBEPviolates  the FPA on
              violates the     on its
                                  its face
                                      face and
                                           and that
                                               that it
                                                    it is
                                                        is unlawful
                                                           unlawful for
                                                                    for Mazda
                                                                        Mazda to
                                                                              to

 iimplement the MBEP
   mplement the MBEP in
                     in New Jersey,
                            Jersey, and
                                    and by
                                        by also
                                           also enjoining
                                                enjoining Mazda
                                                          Mazda from applying
                                                                from applying

 tthe
   he MBEP in New
      MBEPin  New Jersey.
                  Jersey.

                                         Respectfully submitted,
                                         Respectfully submitted,

                                        WILENTZ,
                                        W             GOLDMAN &
                                          ILENTZ, GOLDMAN           & SPITZER,      P.A.
                                                                        SPITZER, P.A.
                                        Attorneys for
                                        Attorneys for Plaintiff,
                                                       Plaintiff, New
                                                                  New Jersey
                                                                        Jersey Coalition
                                                                               Coalition
                                        of Automobile   Retailers, Inc.
                                           Automobile Retailers,   Inc.

                                        By: /s/
                                        By: /s/ MARVIN
                                                MARVIN J.J. BRAUTH
                                                            BRAUTH
                                                 MARVIN
                                                 MARVIN J.J. BRAUTH
                                                             BRAUTH
Dated: December
Dated: December 14, 2018
                14, 2018




                                          39
#10306780.1(011028.097)
#10306780.1(011028.097)
